Exhibit 10.5

Execution Copy

 

PLEDGE AND SECURITY AGREEMENT

Term Loan Collateral

dated as of May 15, 2006

between

EACH OF THE GRANTORS PARTY HERETO

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE

SECTION 1. DEFINITIONS; GRANT OF SECURITY

   1

1.1 General Definitions

   1

1.2 Definitions; Interpretation

   11

SECTION 2. GRANT OF SECURITY

   11

2.1 Grant of Security

   11

2.2 Certain Limited Exclusions

   12

2.3 Intercreditor Agreement

   13

2.4 Collateral Questionnaire

   13

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

   13

3.1 Security for Obligations

   13

3.2 Continuing Liability Under Collateral

   13

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS

   13

4.1 Generally

   13

4.2 Equipment and Inventory

   17

4.3 Receivables

   19

4.4 Investment Related Property

   22

4.4.1 Investment Related Property Generally

   22

4.4.2 Pledged Equity Interests

   25

4.4.3 Pledged Debt

   28

4.4.4 Investment Accounts

   28

4.5 Material Contracts

   30

4.6 Letter of Credit Rights

   31

4.7 Intellectual Property

   32

4.8 Commercial Tort Claims

   35

4.9 Customs Broker/Freight Forwarder Agreements

   36

SECTION 5. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS

   36

5.1 Access; Right of Inspection

   36

5.2 Further Assurances

   36

5.3 Additional Grantors

   38

SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

   38

6.1 Power of Attorney

   38

6.2 No Duty on the Part of Collateral Agent or Secured Parties

   39

SECTION 7. REMEDIES

   39

7.1 Generally

   39

7.2 Application of Proceeds

   41

7.3 Sales on Credit

   42

7.4 Controlled Deposit Accounts and Securities Accounts

   42

 

i



--------------------------------------------------------------------------------

     PAGE

7.5 Investment Related Property

   42

7.6 Intellectual Property

   43

7.7 Cash Proceeds

   45

SECTION 8. COLLATERAL AGENT

   45

SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

   46

SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

   47

SECTION 11. MISCELLANEOUS

   47

EXHIBIT A—PLEDGE SUPPLEMENT

  

EXHIBIT B—UNCERTIFICATED SECURITIES CONTROL AGREEMENT

  

EXHIBIT C—SECURITIES ACCOUNT CONTROL AGREEMENT

  

EXHIBIT D—DEPOSIT ACCOUNT CONTROL AGREEMENT

  

 

ii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of May 15, 2006 (this “Agreement”),
between EACH OF THE UNDERSIGNED, whether as an original signatory hereto or as
an Additional Grantor (as herein defined) (each, a “Grantor”), and GOLDMAN SACHS
CREDIT PARTNERS L.P., (“GSCP”) as collateral agent for the Secured Parties (as
herein defined) (in such capacity as collateral agent, including its successors
and assigns from time to time, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among J. CREW
OPERATING CORP. (“Company”), J. CREW GROUP, INC. (“Holdings”), CERTAIN
SUBSIDIARIES OF COMPANY, as Guarantors, the Lenders party thereto from time to
time, GSCP and Bear, Stearns & Co. Inc. (“Bear Stearns”), as Joint Lead
Arrangers and Joint Bookrunners, Bear Stearns Corporate Lending Inc., as
Syndication Agent, GSCP, (in such capacity as administrative agent, including
its successors and assigns from time to time, the “Administrative Agent”) and as
Collateral Agent and WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as
Documentation Agent;

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements with one or more Lender
Counterparties; and

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedge Agreements, respectively, each Grantor has agreed to secure such
Grantor’s obligations under the Credit Documents and the Hedge Agreements as set
forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC and
shall include, without limitation, Credit Card Receivables.

“Additional Grantors” shall have the meaning assigned in Section 5.3.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble.

“Assigned Agreements” with respect to any Grantor shall mean all agreements and
contracts to which such Grantor is a party as of the date hereof, or to which
such Grantor becomes a party after the date hereof, including, without
limitation, each Material Contract, as each such agreement may be amended,
supplemented or otherwise modified from time to time.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash Proceeds” shall have the meaning assigned in Section 7.7.

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.

“Collateral” shall have the meaning assigned in Section 2.1, subject to
Section 2.2.

“Collateral Account” shall mean any account established by the Collateral Agent.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 11 annexed to the Collateral Questionnaire (as such schedule
may be amended or supplemented from time to time).

 

2



--------------------------------------------------------------------------------

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 5 annexed to the Collateral Questionnaire under the
heading “Commodities Accounts” (as such schedule may be amended or supplemented
from time to time).

“Company” shall have the meaning set forth in the recitals.

“Control Agreement” shall have the meaning set forth in Section 4.1(a)(vii).

“Controlled Deposit Account” shall mean each Deposit Account identified on
Schedule 5 annexed to the Collateral Questionnaire under the heading “Controlled
Deposit Accounts” (as such schedule may be amended or supplemented from time to
time in accordance with this Agreement).

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Tax Code.

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 10(B) annexed to the Collateral Questionnaire (as such schedule may
be amended or supplemented from time to time).

“Copyrights” shall mean all United States, and foreign copyrights (including
Community designs), including but not limited to copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Schedule
10(A) annexed to the Collateral Questionnaire (as such schedule may be amended
or supplemented from time to time), (ii) all extensions and renewals thereof,
(iii) all rights corresponding thereto throughout the world, (iv) all rights to
sue for past, present and future infringements thereof, and (v) all Proceeds of
the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages and proceeds of suit.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Credit Card Acknowledgment” shall mean an agreement by a Credit Card Issuer or
Credit Card Processor who are parties to a Credit Card Agreement in favor of
Collateral Agent’s security interest, subject to the Intercreditor Agreement, in
the monies held on behalf of or due and to become due to a Grantor (including,
without limitation, credits and reserves) under the Credit Card Agreements, and
agreeing to transfer all such amounts to a Controlled Deposit Account, as the
same now exist or may hereafter be amended, modified, supplemented from time to
time.

 

3



--------------------------------------------------------------------------------

“Credit Card Agreements” means all agreements now or hereafter entered into by
Company or any of its Subsidiaries (and, to the extent permitted by
Section 6.1(g) of the Credit Agreement, Holdings) for the benefit of Company or
any such Subsidiary, in each case with any Credit Card Issuer or any Credit Card
Processor, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, including, but not
limited to, the agreements set forth on Schedule 4.28 to the Credit Agreement
(as such schedule may be amended or supplemented from time to time).

“Credit Card Issuer” means any person (other than Holdings or any of its
Subsidiaries) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit (including prepaid debit)
cards or other bank credit or debit (including prepaid debit) cards issued
through MasterCard International, Inc., VISA, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche and other non-bank
credit or debit (including prepaid debit) cards, including, without limitation,
credit or debit (including prepaid debit) cards issued by or through American
Express Travel Related Services Company, Inc., Novus Services, Inc. and the J.
Crew Credit Card.

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
authorization or settlement with respect to any of Company’s or its
Subsidiaries’ sales transactions involving credit card or debit (including
prepaid debit) card purchases by customers using credit cards or debit
(including prepaid debit) cards issued by any Credit Card Issuer.

“Credit Card Receivables” shall mean collectively, (a) all present and future
rights of any Grantor to payment from any Credit Card Issuer, Credit Card
Processor or other third party arising from the sales of goods or rendition of
services to customers who have purchased such goods or services using a credit
card or debit (including prepaid debit) card and (b) all present and future
rights of any Grantor to payment from any Credit Card Issuer, Credit Card
Processor or other third party in connection with the sale or transfer of
Accounts arising pursuant to the sale of goods or rendition of services to
customers who have purchased such goods or services using a credit card or a
debit (including prepaid debit) card, including, but not limited to, all amounts
at any time due or to become due from any Credit Card Issuer or Credit Card
Processor under the Credit Card Agreements or otherwise.

“Credit Documents” means any of this Agreement, the Credit Agreement, the Notes,
if any, the Collateral Documents, the Intercreditor Agreement, the Joinder
Agreement and all other documents, instruments or agreements executed and
delivered by a Credit Party for the benefit of any Agent or any Lender in
connection herewith.

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts in
which Grantor customarily maintains in excess of $10,000 listed on Schedule 5
annexed

 

4



--------------------------------------------------------------------------------

to the Collateral Questionnaire under the heading “Deposit Accounts” (as such
schedule may be amended or supplemented from time to time).

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

“Equipment” shall mean: (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“GAAP” means, subject to the limitations on the application thereof set forth in
the Credit Agreement, United States generally accepted accounting principles in
effect as of the date of determination thereof.

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in Article
9 of the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and
(ii) shall include, without limitation, all Inventory and Equipment (in each
case, regardless of whether characterized as goods under the UCC).

“Grantors” shall have the meaning set forth in the preamble.

“Indemnitee” shall mean the Collateral Agent, and its and its Affiliates’
officers, partners, directors, trustees, employees, agents and sub-agents.

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

5



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the date hereof, among each Grantor, the Collateral Agent, the
Administrative Agent, the Revolving Collateral Agent and the Revolving
Administrative Agent, as it may be amended, supplemented or otherwise modified
from time to time.

“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).

“Investment Accounts” shall mean Securities Accounts, Commodities Accounts,
Deposit Accounts and Controlled Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

“Lender” shall have the meaning set forth in the recitals.

“Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.

“Lien” shall mean (i) any lien, mortgage, pledge, assignment (whether absolute,
conditional or contingent), security interest, charge or encumbrance of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, and any lease in the nature thereof) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing and (ii) in the case of Pledged Equity Interests, any
purchase option, call or similar right of a third party with respect to such
Pledged Equity Interests; provided, that in no event shall an operating lease of
personal property entered into in the ordinary course of business be deemed to
constitute a Lien.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets or condition (financial or otherwise) of Holdings
and its Subsidiaries taken as a whole; (ii) the ability of Holding and the other
Credit Parties, taken as a whole, to perform their Obligations under this
Agreement and any other Credit Document; (iii) the legality, validity, binding
effect or enforceability against a Credit Party of a Credit Document to which it
is a party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Credit Document.

 

6



--------------------------------------------------------------------------------

“Material Contract” shall mean any contract or other arrangement to which any
Grantor is a party (other than the Credit Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

“Money” shall mean “money” as defined in the UCC.

“Obligations” shall mean all obligations of every nature of each Grantor from
time to time owed to the Secured Parties or any of them under any Credit
Document, including obligations from time to time owed to the Agents (including
former Agents), the Lenders or any of them and Lender Counterparties, under any
Credit Document or Hedge Agreement whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Credit Party, would have accrued on any Obligation, whether or not a claim
is allowed against such Credit Party for such interest in the related bankruptcy
proceeding), payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise.

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 10(D)
annexed to the Collateral Questionnaire (as such schedule may be amended or
supplemented from time to time).

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 10(C) annexed to the Collateral
Questionnaire (as such schedule may be amended or supplemented from time to
time), (ii) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all inventions and improvements described
therein, (v) all rights to sue for past, present and future infringements
thereof, (vi) all licenses, claims, damages, and proceeds of suit arising
therefrom, and (vii) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages, and proceeds
of suit.

“Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2 of
the Credit Agreement.

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

 

7



--------------------------------------------------------------------------------

“Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4 annexed to the
Collateral Questionnaire (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule 3 annexed to the Collateral Questionnaire (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 3 annexed to the Collateral Questionnaire (as such schedule may be
amended or supplemented from time to time) and the certificates, if any,
representing such partnership interests and any interest of such Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
3 annexed to the Collateral Questionnaire (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.

“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule 3 annexed to the Collateral Questionnaire (as such schedule may be
amended or supplemented from time to time) and the certificates, if any,
representing such trust

 

8



--------------------------------------------------------------------------------

interests and any interest of such Grantor on the books and records of such
trust or on the books and records of any securities intermediary pertaining to
such interest and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such trust interests.

“Proceeds” shall mean: all “proceeds” as defined in Article 9 of the UCC, and in
any event, shall include, without limitation (i) payments or distributions made
with respect to any Investment Related Property and (ii) whatever is receivable
or received when Collateral or proceeds are sold, exchanged, collected or
otherwise disposed of, whether such disposition is voluntary or involuntary.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.

“Record” shall have the meaning specified in Article 9 of the UCC.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Secured Parties” shall mean the Agents, Lenders and Lender Counterparties and
shall include, without limitation, all former Agents, Lenders and Lender
Counterparties to the extent that any Obligations owing to such Persons were
incurred while such Persons were Agents, Lenders or Lender Counterparties and
such Obligations have not been paid or satisfied in full.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or

 

9



--------------------------------------------------------------------------------

arrangement, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts in which Grantor customarily maintains in excess of $10,000 listed on
Schedule 5 annexed to the Collateral Questionnaire under the heading “Securities
Accounts” (as such schedule may be amended or supplemented from time to time).

“Store Accounts” shall mean Deposit Accounts that are used solely for receiving
store receipts from a retail store location of a Grantor.

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 10(F) annexed to the Collateral Questionnaire (as such schedule may
be amended or supplemented from time to time).

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Schedule 10(E) annexed to the Collateral Questionnaire (as such schedule
may be amended or supplemented from time to time), (ii) all extensions or
renewals of any of the foregoing, (iii) all of the goodwill of the business
connected with the use of and symbolized by the foregoing, (iv) the right to sue
for past, present and future infringement or dilution of any of the foregoing or
for any injury to goodwill, and (v) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 10(G) annexed to the Collateral Questionnaire (as such schedule
may be amended or supplemented from time to time).

 

10



--------------------------------------------------------------------------------

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.

“United States” shall mean the United States of America.

1.2 Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement or, if not defined
therein, in the UCC. References to “Sections,” “Exhibits” and “Schedules” shall
be to Sections, Exhibits and Schedules, as the case may be, of this Agreement
and the Collateral Questionnaire, as applicable, unless otherwise specifically
provided. Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose or be given any substantive effect. Any of the terms defined
herein may, unless the context otherwise requires, be used in the singular or
the plural, depending on the reference. The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter. If
any conflict or inconsistency exists between this Agreement and the Credit
Agreement, the Credit Agreement shall govern. All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants to the Collateral Agent a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under all personal property of such Grantor including,
but not limited to the following, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”):

 

  (a) Accounts;

 

  (b) Chattel Paper;

 

11



--------------------------------------------------------------------------------

  (c) Documents;

 

  (d) General Intangibles;

 

  (e) Goods;

 

  (f) Instruments;

 

  (g) Insurance;

 

  (h) Intellectual Property;

 

  (i) Investment Related Property;

 

  (j) Letter of Credit Rights;

 

  (k) Money;

 

  (l) Receivables and Receivable Records;

 

  (m) Commercial Tort Claims;

 

  (n) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and

 

  (o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to (a) any lease, license, contract, property rights
or agreement to which any Grantor is a party or any of its rights or interests
thereunder if and for so long as the grant of such security interest shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
any right, title or interest of any Grantor therein or (ii) in a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract property rights or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity), provided however that the Collateral shall
include and such security interest shall attach immediately at such time as the
grant of a security interest would no longer cause such abandonment,
invalidation or unenforceability and to the extent severable, shall attach
immediately to any portion of such Lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above; or (b) in any of the outstanding capital stock of a Controlled
Foreign Corporation in excess of 65% of the voting power of all classes of
capital stock of such Controlled Foreign Corporation entitled to vote; provided
that immediately upon the amendment of the Tax Code to allow the pledge of a
greater percentage of the voting power of capital stock in a Controlled

 

12



--------------------------------------------------------------------------------

Foreign Corporation without adverse tax consequences, the Collateral shall
include, and the security interest granted by each Grantor shall attach to, such
greater percentage of capital stock of each Controlled Foreign Corporation.

2.3 Intercreditor Agreement. The Collateral Agent acknowledges that its rights
pursuant the Collateral pursuant to Section 2.1 shall be subject to certain
other rights, priorities and interests as set forth in the Intercreditor
Agreement. To the extent of any conflict or inconsistency between this Agreement
and the Intercreditor Agreement, the Intercreditor Agreement shall govern.

2.4 Collateral Questionnaire. The Collateral Agent, each Secured Party and each
Grantor agree that the Collateral Questionnaire and all descriptions of
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations with respect to every Grantor (the “Secured Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral to perform
all of the obligations undertaken by it thereunder all in accordance with and
pursuant to the terms and provisions thereof and neither the Collateral Agent
nor any Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral and (iii) the exercise
by the Collateral Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral.

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

4.1 Generally.

 

13



--------------------------------------------------------------------------------

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and the Incremental Term Loan Closing Date, that:

(i) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, will continue to own or have such
rights in each item of the Collateral, in each case free and clear of any and
all Liens, rights or claims of all other Persons, including, without limitation,
liens arising as a result of such Grantor becoming bound (as a result of merger
or otherwise) as debtor under a security agreement entered into by another
Person (other than Permitted Liens);

(ii) it has indicated on Schedule 1(a) annexed to the Collateral Questionnaire
(as such schedule may be amended or supplemented from time to time): (w) the
type of organization of such Grantor, (x) the jurisdiction of organization of
such Grantor, (y) its organizational identification number and (z) the
jurisdiction where the chief executive office or its sole place of business is
(or the principal residence if such Grantor is a natural person), and for the
one-year period preceding the date hereof has been, located.

(iii) the full legal name of such Grantor is as set forth on Schedule 1(a)
annexed to the Collateral Questionnaire and it has not done in the last five
(5) years, and does not do, business under any other name (including any
trade-name or fictitious business name) except for those names set forth on
Schedule 1(b) annexed to the Collateral Questionnaire (as such schedule may be
amended or supplemented from time to time);

(iv) except as provided on Schedule 1(c) annexed to the Collateral
Questionnaire, it has not changed its name, jurisdiction of organization, chief
executive office or sole place of business (or principal residence if such
Grantor is a natural person) or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
five (5) years;

(v) it has not within the last five (5) years become bound (whether as a result
of merger or otherwise) as debtor under a security agreement entered into by
another Person, which has not heretofore been terminated other than the
agreements identified on Schedule 1(d) annexed to the Collateral Questionnaire
(as such schedule may be amended or supplemented from time to time);

(vi) with respect to each agreement identified on Schedule l(d) annexed to the
Collateral Questionnaire, it has indicated on Schedule 1(a) annexed to the
Collateral Questionnaire and Schedule 1(b) annexed to the Collateral
Questionnaire the information required pursuant to Section 4.1(a)(ii), (iii) and
(iv) with respect to the debtor under each such agreement;

 

14



--------------------------------------------------------------------------------

(vii)(t) upon the filing of all UCC financing statements naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule l(e) annexed to the Collateral Questionnaire (as such schedule may be
amended or supplemented from time to time) and other filings delivered by each
Grantor, (u) upon delivery of all Instruments, Chattel Paper and certificated
Pledged Equity Interests and Pledged Debt to the Collateral Agent, (v) upon
sufficient identification of Commercial Tort Claims, (w) upon execution of a
control agreement establishing the Collateral Agent’s “control” (within the
meaning of Section 8-106, 9-106 or 9-104 of the UCC, as applicable) with respect
to any Securities Account, Commodities Account or Controlled Deposit Account
(each, a “Control Agreement” and, collectively, the “Control Agreements”)
(x) upon consent of the issuer with respect to Letter of Credit Rights and
(y) to the extent not subject to Article 9 of the UCC, upon recordation of the
security interests granted hereunder in Patents, Trademarks and Copyrights in
the applicable intellectual property registries, including but not limited to
the United States Patent and Trademark Office and the United States Copyright
Office, the security interests granted to the Collateral Agent hereunder
constitute valid and perfected first priority Liens under any law applicable in
the United States, (subject in the case of priority only to the Intercreditor
Agreement, Permitted Liens and to the rights of the United States government
(including any agency or department thereof) with respect to United States
government Receivables) on all of the Collateral (other than Deposit Accounts
not constituting Controlled Deposit Accounts and property with respect to which
a statute provides for the security interest in question to be indicated on the
certificate as a condition or result of the security interests obtaining
priority over the rights of a lien creditor with respect to such collateral);

(viii) all actions and consents, including all filings, notices, registrations
and recordings necessary or desirable for the exercise by the Collateral Agent
of the voting or other rights provided for in this Agreement or the exercise of
remedies in respect of the Collateral have been made or obtained;

(ix) other than the financing statements filed in favor of the Collateral Agent,
no effective UCC financing statement, fixture filing or intellectual property
security agreement under any applicable law covering all or any part of the
Collateral is on file in any filing or recording office except for (x) financing
statements for which proper termination statements have been delivered to the
Collateral Agent for filing and (y) financing statements filed in connection
with Permitted Liens;

(x) no authorization, approval or other action by, and no notice to or filing
with, any United States Governmental Authority or United States regulatory body
is required for either (i) the pledge or grant by any Grantor of the Liens
purported to be created in favor of the Collateral Agent hereunder or (ii) the
exercise by Collateral Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created hereunder or created or

 

15



--------------------------------------------------------------------------------

provided for by applicable law), except (A) for the filings contemplated by
clause (vii) above and (B) as may be required, in connection with the
disposition of any Investment Related Property, by laws generally affecting the
offering and sale of Securities;

(xi) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;

(xii) none of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC);

(xiii) it does not own any “as extracted collateral” (as defined in the UCC) or
any timber to be cut;

(xiv) Except as described on Schedule 1(d) annexed to the Collateral
Questionnaire, such Grantor has not become bound as a debtor, either by contract
or by operation of law, by a security agreement previously entered into by
another Person; which has not heretofore been terminated and

(xv) Such Grantor has been duly organized as an entity of the type as set forth
opposite such Grantor’s name on Schedule 1(a) annexed to the Collateral
Questionnaire solely under the laws of the jurisdiction as set forth opposite
such Grantor’s name on Schedule 1(a) annexed to the Collateral Questionnaire and
remains duly existing as such. Such Grantor has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein;

(ii) it shall not produce, use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement or any applicable statute,
regulation or ordinance, except to the extent that any such violation could not
either individually or in the aggregate reasonably be expected to have a
Material Adverse Effect, or any policy of insurance covering the Collateral;

(iii) it shall not change such Grantor’s name, identity, corporate structure
(e.g., by merger, consolidation, change in corporate form or otherwise) sole
place of business (or principal residence if such Grantor is a natural person),
chief executive office, type of organization or jurisdiction of organization or
establish any trade names unless it shall have (a) notified the

 

16



--------------------------------------------------------------------------------

Collateral Agent in writing, by executing and delivering to the Collateral Agent
a completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto (which for the
avoidance of doubt shall also include supplements to Schedules to the Collateral
Questionnaire), at least thirty (30) days prior to any such change or
establishment, identifying such new proposed name, identity, corporate
structure, sole place of business (or principal residence if such Grantor is a
natural person), chief executive office, jurisdiction of organization or trade
name and providing such other information in connection therewith as the
Collateral Agent may reasonably request and (b) taken all actions necessary or
advisable to maintain the continuous validity, perfection and the same or better
priority of the Collateral Agent’s security interest in the Collateral intended
to be granted and agreed to hereby;

(iv) [Reserved];

(v) it shall pay promptly when due all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Collateral, except to the extent
the validity thereof is being contested in good faith; provided, such Grantor
shall in any event pay such taxes, assessments, charges, levies or claims not
later than five (5) days prior to the date of any proposed sale under any
judgment, writ or warrant of attachment entered or filed against such Grantor or
any of the Collateral as a result of the failure to make such payment;

(vi) upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify the Collateral Agent in writing of any event
that may materially adversely effect the value of any material portion of the
Collateral, the ability of any Grantor or the Collateral Agent to dispose of any
material portion of the Collateral, or the rights and remedies of the Collateral
Agent in relation thereto, including, without limitation, the levy of any legal
process against any material portion of the Collateral;

(vii) it shall not take or permit any action which could materially impair the
Collateral Agent’s rights in the Collateral except as otherwise permitted under
the Credit Agreement; and

(viii) it shall not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as otherwise in accordance with the Credit Agreement.

4.2 Equipment and Inventory.

(a) Representations and Warranties. Each Grantor represents and warrants, on the
Closing Date and the Incremental Term Loan Closing Date, that:

(i) all of the Equipment and Inventory valued in excess of $10,000 or more in
the aggregate included in the Collateral is kept for the past

 

17



--------------------------------------------------------------------------------

four (4) years only at the locations specified in Schedule 2 annexed to the
Collateral Questionnaire (as such schedule may be amended or supplemented from
time to time);

(ii) any Goods now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended; and

(iii) no Inventory or Equipment valued in excess of $100,000 or more in the
aggregate is in the possession of an issuer of a negotiable document (as defined
in Section 7-104 of the UCC) therefor or otherwise in the possession of a bailee
or a warehouseman, except for companies providing transportation of merchandise
in the ordinary course of such Grantor’s business.

(b) Covenants and Agreements. Each Grantor covenants and agrees that:

(i) it shall keep the Equipment, Inventory and any Documents evidencing any
Equipment and Inventory in the locations specified on Schedule 2 annexed to the
Collateral Questionnaire (as such schedule may be amended or supplemented from
time to time) unless it shall have (a) notified the Collateral Agent in writing,
by executing and delivering to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto, at least thirty (30) days prior to
any change in locations, identifying such new locations and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (b) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Collateral intended to be granted
and agreed to hereby, or to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder, with respect to such Equipment and Inventory;
provided, that notwithstanding anything to the contrary contained herein,
(A) Grantors may remove Inventory from the locations specified on Schedule 2
annexed to the Collateral Questionnaire (x) for sales of Inventory in the
ordinary course of business, (y) to move Inventory directly from one location
specified on Schedule 2 annexed to the Collateral Questionnaire to another
location specified on Schedule 2 annexed to the Collateral Questionnaire in the
ordinary course of business and (z) to ship Inventory from the manufacturers
thereof to a Grantor which Inventory is in transit to a location specified on
Schedule 2 annexed to the Collateral Questionnaire and (B) Grantors may remove
Equipment from the locations specified on Schedule 2 annexed to the Collateral
Questionnaire (x) to the extent necessary to have any Equipment repaired or
maintained in the ordinary course of business, (y) to move Equipment directly
from one location specified on Schedule 2 annexed to the Collateral
Questionnaire to another location specified on Schedule 2 annexed to the
Collateral Questionnaire in the ordinary course of business and (z) with respect
to the movement of motor vehicles used by or for the benefit of any Grantor in
the ordinary course of business.

 

18



--------------------------------------------------------------------------------

(ii) it shall keep correct and accurate records of the Inventory, itemizing and
describing the kind, type and quantity of Inventory, such Grantor’s cost
therefor and (where applicable) the current list prices for the Inventory, in
each case, in reasonable detail as is customarily maintained by such Grantor;

(iii) it shall not deliver any Document evidencing any Equipment and Inventory
to any Person other than the issuer of such Document to claim the Goods
evidenced therefor or the Collateral Agent;

(iv) if any Equipment or Inventory valued in excess of $100,000 or more in the
aggregate is in possession or control of any third party, each Grantor shall
join with the Collateral Agent in notifying the third party of the Collateral
Agent’s security interest and obtaining an acknowledgment from the third party
that it is holding the Equipment and Inventory for the benefit of the Collateral
Agent; and

(v) with respect to any item of Equipment which is covered by a certificate of
title under a statute of any jurisdiction under the law of which indication of a
security interest on such certificate is required as a condition of perfection
thereof, upon the reasonable request of the Collateral Agent, (A) provide
information with respect to any such Equipment in excess of $50,000 individually
or $1,000,000 in the aggregate, (B) execute and file with the registrar of motor
vehicles or other appropriate authority in such jurisdiction an application or
other document requesting the notation or other indication of the security
interest created hereunder on such certificate of title, and (C) deliver to the
Collateral Agent copies of all such applications or other documents filed during
such calendar quarter and copies of all such certificates of title issued during
such calendar quarter indicating the security interest created hereunder in the
items of Equipment covered thereby.

4.3 Receivables.

(a) Representations and Warranties. Each Grantor represents and warrants, on the
Closing Date and the Incremental Term Loan Closing Date, that:

(i) each Receivable in excess, individually, of $50,000 (a) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (b) is and will
be enforceable in accordance with its terms, (c) is not and will not be subject
to any setoffs, defenses, taxes, counterclaims (except with respect to refunds,
returns and allowances in the ordinary course of business with respect to
damaged merchandise) and (d) is and will be in compliance with all applicable
laws, whether federal, state, local or foreign;

(ii) [reserved]; and

 

19



--------------------------------------------------------------------------------

(iii) no Receivable is evidenced by, or constitutes, an Instrument or Chattel
Paper which has not been delivered to, or otherwise subjected to the control of,
the Collateral Agent to the extent required by, and in accordance with
Section 4.3(c).

(b) Covenants and Agreements: Each Grantor hereby covenants and agrees that:

(i) it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, all
originals (or copies thereof) of documentation with respect to all Receivables
and records of all payments received and all credits granted on the Receivables,
all merchandise returned and all other dealings therewith;

(ii) at the reasonable request of Collateral Agent, it shall mark conspicuously,
in form and manner reasonably satisfactory to the Collateral Agent, all Chattel
Paper and Instruments (other than any delivered to the Collateral Agent as
provided herein) with the following legend referring to chattel paper or
instruments as applicable: “This [chattel paper] [instrument] is subject to the
security interest of Goldman Sachs Credit Partners L.P. and any sale, transfer,
assignment or encumbrance of this [chattel paper] [instrument] violates the
rights of such secured party.”;

(iii) it shall perform in all material respects all of its obligations with
respect to the Receivables;

(iv) it shall notify Collateral Agent promptly of the assertion of (i) any
claims, offsets, defenses or counterclaims by any Account Debtor, Credit Card
Issuer or Credit Card Processor or any disputes with any of such persons or any
settlement, adjustment or compromise thereof, to the extent any of the foregoing
exceeds $75,000 in any one case or $200,000 in the aggregate and (ii) all
material adverse information relating to the financial condition of any Account
Debtor, Credit Card Issuer or Credit Card Processor. No credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any Account Debtor, Credit Card Issuer or Credit Card Processor except in the
ordinary course of a Grantor’s business in accordance with the current practices
of such Grantor as in effect on the date hereof. At any time that a Default or
an Event of Default exists or has occurred and is continuing, no Grantor shall
settle, adjust or compromise any claim, offset, counterclaim or dispute with any
Account Debtor, Credit Card Issuer, Credit Card Processor, other than with the
consent, at its option (and subject to its rights under the Intercreditor
Agreement), of the Collateral Agent.

(v) except as otherwise provided in this subsection, each Grantor shall continue
to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and diligently exercise each material
right it may have under any Receivable, any Supporting

 

20



--------------------------------------------------------------------------------

Obligation or Collateral Support, in each case, at its own expense, and in
connection with such collections and exercise, such Grantor shall take such
action as such Grantor or the Collateral Agent may deem necessary or advisable.
Notwithstanding the foregoing, pursuant to the Credit Card Acknowledgments
delivered pursuant to Section 4.3(b)(ix), the Collateral Agent shall have the
right at any time following the occurrence and during the continuation of an
Event of Default, to: (1) direct the Credit Card Issuer or Credit Card Processor
to make payment of all amounts due or to become due to such Grantor thereunder
directly to the Collateral Agent, subject to the Intercreditor Agreement; and
(2) enforce, at the expense of such Grantor, collection of any such Receivables
and to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done. If the Collateral
Agent notifies any Grantor that it has elected to collect such Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in the Collateral Account
maintained under the control of the Collateral Agent or as otherwise directed by
the Collateral Agent, and until so turned over, all amounts and proceeds
(including checks and other instruments) received by such Grantor in respect of
such Receivables, any Supporting Obligation or Collateral Support shall be
received in trust for the benefit of the Collateral Agent hereunder and shall be
segregated from other funds of such Grantor and such Grantor shall not adjust,
settle or compromise the amount or payment of any Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon; and

(vi) [reserved]

(vii) it shall (a) observe and perform all material terms, covenants, conditions
and provisions of the Credit Card Agreements to be observed and performed by it
at the times set forth therein, (b) at all times maintain in full force and
effect the Credit Card Agreements and not terminate, cancel, surrender, modify,
amend, waive or release any of the Credit Card Agreements, or consent to or
permit to occur any of the foregoing; except, that, any Grantor may terminate or
cancel any of the Credit Card Agreements in the ordinary course of business of
such Grantor; provided, that such Grantor give Collateral Agent not less than
fifteen (15) days prior written notice of its intention to so terminate or
cancel any of the Credit Card Agreements, (c) not enter into any new Credit Card
Agreements with any new Credit Card Issuers unless (x) Collateral Agent shall
have received not less than thirty (30) days prior written notice of the
intention of such Grantor to enter into such agreement (together with such other
information with respect thereto as Collateral Agent may request) and (y) such
Grantor delivers or causes to be delivered to Collateral Agent, a Credit Card
Acknowledgment in favor of Collateral Agent, (d) give Collateral Agent immediate
written notice of any Credit Card Agreement entered into by such Grantor after
the date hereof, together with a true, correct and complete copy

 

21



--------------------------------------------------------------------------------

thereof and such other information with respect thereto as Collateral Agent may
request, and (e) furnish to Collateral Agent, promptly upon the request of
Collateral Agent, such information and evidence as Agent may require from time
to time concerning the observance, performance and compliance by such Grantor or
other party or parties thereto with the terms, covenants or provisions of the
Credit Card Agreements.

(viii) it shall notify Collateral Agent promptly of: (i) any notice of a
material default by such Grantor under any of the Credit Card Agreements or of
any default which has a reasonable likelihood of resulting in the Credit Card
Issuer or Credit Card Processor ceasing to make payments or suspending payments
to such Grantor, (ii) any notice from any Credit Card Issuer or Credit Card
Processor that such person is ceasing or suspending, or will cease or suspend,
any present or future payments due or to become due to such Grantor from such
person, or that such person is terminating or will terminate any of the Credit
Card Agreements, and (iii) the failure of such Grantor to comply with any
material terms of the Credit Card Agreements or any terms thereof which has a
reasonable likelihood of resulting in the Credit Card Issuer or Credit Card
Processor ceasing or suspending payments to such Grantor.

(ix) it shall use its best efforts to deliver or cause to be delivered to
Collateral Agent, in form and substance satisfactory to Collateral Agent, a
Credit Card Acknowledgment with respect to any Credit Card Agreement.

(c) Delivery and Control of Receivables. Except as Collateral Agent may
otherwise agree, with respect to any Receivables in excess of $100,000
individually or $500,000 in the aggregate that is evidenced by, or constitutes,
Chattel Paper or Instruments, each Grantor shall cause each originally executed
copy thereof to be delivered to the Collateral Agent (or its agent or designee)
appropriately indorsed to the Collateral Agent or indorsed in blank: (i) with
respect to any such Receivables in existence on the date hereof, on or prior to
the date hereof and (ii) with respect to any such Receivables hereafter arising,
within ten (10) days of such Grantor acquiring rights therein. With respect to
any Receivables in excess of $100,000 individually or $500,000 in the aggregate
which would constitute “electronic chattel paper” under Article 9 of the UCC,
each Grantor shall take all steps necessary to give the Collateral Agent control
over such Receivables (within the meaning of Section 9-105 of the UCC): (i) with
respect to any such Receivables in existence on the date hereof, on or prior to
the date hereof and (ii) with respect to any such Receivables hereafter arising,
within ten (10) days of such Grantor acquiring rights therein. Any Receivable
not otherwise required to be delivered or subjected to the control of the
Collateral Agent in accordance with this subsection (c) shall be delivered or
subjected to such control upon request of the Collateral Agent.

 

22



--------------------------------------------------------------------------------

4.4 Investment Related Property.

4.4.1 Investment Related Property Generally

(a) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) in the event it acquires rights in any Investment Related Property, other
than Investment Related Property of a Person that is not a Subsidiary or
Affiliate constituting Collateral credited to a Securities Account (provided,
however, that in the case of Investment Related Property that is Pledged Debt,
only in the event it acquires rights in such Pledged Debt in excess of $100,000
individually, or $500,000 in the aggregate) after the date hereof, it shall
deliver to the Collateral Agent a completed Pledge Supplement, substantially in
the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, reflecting such new Investment Related Property and all other
Investment Related Property. Notwithstanding the foregoing, it is understood and
agreed that the security interest of the Collateral Agent shall attach to all
Investment Related Property immediately upon any Grantor’s acquisition of rights
therein and shall not be affected by the failure of any Grantor to deliver a
supplement to Schedule 4, 5, or 6 annexed to the Collateral Questionnaire, as
applicable, as required hereby;

(ii) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Investment Related Property, or
any securities or other property upon the merger, consolidation, liquidation or
dissolution of any issuer of any Investment Related Property, then (a) such
dividends, interest or distributions and securities or other property shall be
included in the definition of Collateral without further action and (b) such
Grantor shall immediately take all steps, if any, necessary or advisable to
ensure the validity, perfection, priority and, if applicable, control of the
Collateral Agent over such Investment Related Property (including, without
limitation, delivery thereof to the Collateral Agent) and pending any such
action such Grantor shall be deemed to hold such dividends, interest,
distributions, securities or other property in trust for the benefit of the
Collateral Agent and shall segregate such dividends, distributions, Securities
or other property from all other property of such Grantor. Notwithstanding the
foregoing, so long as no Event of Default shall have occurred and be continuing,
the Collateral Agent authorizes each Grantor to retain all ordinary cash
dividends and distributions paid in the normal course of the business of the
issuer and consistent with the past practice of the issuer and all scheduled
payments of interest;

(iii) each Grantor consents to the grant by each other Grantor of a Security
Interest in all Investment Related Property to the Collateral Agent.

(b) Delivery and Control.

(i) Each Grantor agrees that with respect to any Investment Related Property in
which it currently has rights (provided, however, that (A) in the case of
Investment Related Property that is Pledged Debt, only in the event it

 

23



--------------------------------------------------------------------------------

acquires rights in such Pledged Debt in excess of $100,000 individually, or
$500,000 in the aggregate and (B) in the case of Investment Related Property
that is Pledged Equity in J. Crew Japan, Inc., only in the event that J. Crew
Japan, Inc. ceases to meet the definition of an “Inactive Subsidiary” under the
Credit Agreement) it shall comply with the provisions of this Section 4.4.1(b)
on or before the Closing Date and with respect to any Investment Related
Property hereafter acquired by such Grantor it shall comply with the provisions
of this Section 4.4.1(b) immediately upon acquiring rights therein, in each case
in form and substance satisfactory to the Collateral Agent. Subject to the
foregoing sentence, with respect to any Investment Related Property that is
represented by a certificate or that is an “instrument” (other than any
Investment Related Property constituting Collateral credited to a Securities
Account or any “instrument” evidencing a face amount of less than $100,000 or an
aggregate of all such “instruments” evidencing a face amount of less than
$500,000) it shall cause such certificate or instrument to be delivered to the
Collateral Agent, indorsed in blank by an “effective indorsement” (as defined in
Section 8-107 of the UCC), regardless of whether such certificate constitutes a
“certificated security” for purposes of the UCC. Subject to the first sentence
of this Section 4.4.1(b)(i), with respect to any Investment Related Property
that is an “uncertificated security” for purposes of the UCC (other than any
“uncertificated securities” credited to a Securities Account), it shall cause
the issuer of such uncertificated security to either (i) register the Collateral
Agent as the registered owner thereof on the books and records of the issuer or
(ii) execute an agreement substantially in the form of Exhibit B hereto,
pursuant to which such issuer agrees to comply with the Collateral Agent’s
instructions with respect to such uncertificated security without further
consent by such Grantor.

(c) Voting and Distributions.

(i) So long as no Event of Default shall have occurred and be continuing:

 

  (1)

except as otherwise provided under the covenants and agreements relating to
investment related property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; provided, no Grantor
shall exercise or refrain from exercising any such right if the Collateral Agent
shall have notified such Grantor that, in the Collateral Agent’s reasonable
judgment, such action would materially adversely effect the value of the
Investment Related Property or any part thereof; and provided further, such
Grantor shall give the Collateral Agent at least five (5) Business Days prior
written notice of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any such right; it being understood, however, that
neither the voting by such Grantor of any Pledged Stock for, or such Grantor’s
consent to, the

 

24



--------------------------------------------------------------------------------

 

election of directors (or similar governing body) at a regularly scheduled
annual or other meeting of stockholders or with respect to incidental matters at
any such meeting, nor such Grantor’s consent to or approval of any action
otherwise permitted under this Agreement and the Credit Agreement, shall be
deemed inconsistent with the terms of this Agreement or the Credit Agreement
within the meaning of this Section 4.4(c)(i)(l), and no notice of any such
voting or consent need be given to the Collateral Agent; and

 

  (2) the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor all proxies, and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to clause (1) above;

 

  (3) Upon the occurrence and during the continuation of an Event of Default:

 

  (A) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and

 

  (B) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 6.1.

4.4.2 Pledged Equity Interests

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the Incremental Term Loan Closing Date, that:

(i) Schedule 3 annexed to the Collateral Questionnaire (as such schedule may be
amended or supplemented from time to time) sets forth all of the Pledged Stock,
Pledged LLC Interests, Pledged Partnership Interests and Pledged Trust Interests
owned by any Grantor and such Pledged Equity Interests constitute the percentage
of issued and outstanding shares of stock, percentage of

 

25



--------------------------------------------------------------------------------

membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
Schedule;

(ii) except as set forth on Schedule 6 annexed to the Collateral Questionnaire,
it has not acquired any equity interests of another entity or substantially all
the assets of another entity within the past five (5) years;

(iii) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens, rights or claims of other Persons other than Permitted Liens and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests;

(iv) without limiting the generality of Section 4.1(a)(v), no consent of any
Person including any other general or limited partner, any other member of a
limited liability company, any other shareholder or any other trust beneficiary
is necessary or desirable in connection with the creation, perfection or first
priority status of the security interest of the Collateral Agent in any Pledged
Equity Interests or the exercise by the Collateral Agent of the voting or other
rights provided for in this Agreement or the exercise of remedies in respect
thereof;

(v) none of the Pledged LLC Interests nor Pledged Partnership Interests held or
owned by any Grantor in any Affiliates or Subsidiaries thereof are or represent
interests in issuers that: (a) are registered as investment companies or (b) are
dealt in or traded on securities exchanges or markets; and

(vi) except as otherwise set forth on Schedule 7 annexed to the Collateral
Questionnaire, all of the Pledged LLC Interests and Pledged Partnership
Interests are or represent interests in issuers that have opted to be treated as
securities under the uniform commercial code of any jurisdiction.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) without the prior written consent of the Collateral Agent, it shall not vote
to enable or take any other action to: (a) amend or terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that materially changes the
rights of such Grantor with respect to any Investment Related Property or
adversely affects the validity, perfection or priority of the Collateral Agent’s
security interest, (b) permit any issuer of any Pledged Equity Interest that is
an Affiliate or Subsidiary of a Grantor to issue any additional stock,
partnership interests, limited liability company interests or other equity
interests of any nature or to issue securities convertible into or granting the
right

 

26



--------------------------------------------------------------------------------

of purchase or exchange for any stock or other equity interest of any nature of
such issuer, (c) other than as permitted under the Credit Agreement, permit any
issuer of any Pledged Equity Interest that is an Affiliate or Subsidiary of a
Grantor to dispose of all or a material portion of their assets, (d) waive any
default under or breach of any terms of organizational document relating to the
issuer of any Pledged Equity Interest that is an Affiliate or Subsidiary of a
Grantor or the terms of any Pledged Debt, or (e) cause any issuer of any Pledged
Partnership Interests or Pledged LLC Interests that is an Affiliate or
Subsidiary of a Grantor which interests are not securities (for purposes of the
UCC) on the date hereof to elect or otherwise take any action to cause such
Pledged Partnership Interests or Pledged LLC Interests to be treated as
securities for purposes of the UCC; provided, however, notwithstanding the
foregoing, if any issuer of any Pledged Partnership Interests or Pledged LLC
Interests takes any such action in violation of the foregoing in this clause
(e), such Grantor shall promptly notify the Collateral Agent in writing of any
such election or action and, in such event, shall take all steps necessary or
advisable to establish the Collateral Agent’s “control” thereof;

(ii) it shall comply with all of its material obligations under any partnership
agreement or limited liability company agreement relating to Pledged Partnership
Interests or Pledged LLC Interests and shall enforce all of its rights with
respect to any Investment Related Property if the non-exercise of such rights
would adversely affect or could reasonably be expected to adversely affect such
Investment Related Property;

(iii) without the prior written consent of the Collateral Agent, it shall not
permit any issuer of any Pledged Equity Interest that is an Affiliate or
Subsidiary of a Grantor to merge or consolidate unless (i) such issuer creates a
security interest that is perfected by a filed financing statement (that is not
effective solely under section 9-508 of the UCC) in collateral in which such new
debtor has or acquires rights, and (ii) all the outstanding capital stock or
other equity interests of the surviving or resulting corporation, limited
liability company, partnership or other entity is, upon such merger or
consolidation, pledged hereunder and no cash, securities or other property is
distributed in respect of the outstanding equity interests of any other
constituent Grantor; provided that if the surviving or resulting Grantors upon
any such merger or consolidation involving an issuer which is a Controlled
Foreign Corporation, then such Grantor shall only be required to pledge equity
interests in accordance with Section 2.2; and

(iv) each Grantor consents to the grant by each other Grantor of a security
interest in all Investment Related Property to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its nominee
following an Event of Default and to the substitution of the Collateral Agent or
its nominee as a partner in any partnership or as a member in any limited
liability company with all the rights and powers related thereto.

 

27



--------------------------------------------------------------------------------

4.4.3 Pledged Debt

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and the Incremental Term Loan Closing Date, that:

(i) Schedule 4 annexed to the Collateral Questionnaire (as such schedule may be
amended or supplemented from time to time) sets forth under the heading “Pledged
Debt” all of the Pledged Debt in excess of $100,000 individually or $500,000 in
the aggregate owned by any Grantor and all of such Pledged Debt has been duly
authorized, authenticated or issued, and delivered and is the legal, valid and
binding obligation of the issuers thereof and is not in default and constitutes
all of the issued and outstanding inter-company Indebtedness;

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) it shall notify the Collateral Agent of any default under any Pledged Debt
that has caused, either in any individual case or in the aggregate, a Material
Adverse Effect.

4.4.4 Investment Accounts

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the Incremental Term Loan Closing Date, that:

(i) Schedule 5 annexed to the Collateral Questionnaire (as such schedule may be
amended or supplemented from time to time) sets forth under the headings
“Securities Accounts” and “Commodities Accounts,” respectively, all of the
Securities Accounts and Commodities Accounts in which each Grantor has an
interest. Each Grantor is the sole entitlement holder of each such Securities
Account and Commodity Account, and such Grantor has not consented to, and is not
otherwise aware of, any Person (other than the Collateral Agent pursuant hereto
and the Revolving Collateral Agent subject to the Intercreditor Agreement)
having “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over, or any other interest in, any such Securities Account or Commodity Account
or securities or other property credited thereto;

(ii) Schedule 5 annexed to the Collateral Questionnaire (as such schedule may be
amended or supplemented from time to time) sets forth under the headings
“Deposit Accounts” all of the Deposit Accounts in which each Grantor has an
interest. Each Grantor is the sole account holder of each such Deposit Account
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Collateral Agent pursuant hereto and the Revolving Collateral
Agent subject to the Intercreditor Agreement) having “control” (within the
meanings of Section 9-104 of the UCC) over, or any other interest in, any such
Deposit Account or any money or other property deposited therein; and

 

28



--------------------------------------------------------------------------------

(iii) Each Grantor has taken all actions necessary or reasonably desirable,
including those specified in Section 4.4.4(c), to: (a) establish Collateral
Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over any portion of the Investment Related Property constituting Certificated
Securities, Uncertificated Securities, Securities Accounts, Securities
Entitlements or Commodities Accounts (each as defined in the UCC); (b) establish
the Collateral Agent’s “control” (within the meaning of Section 9-104 of the
UCC) over all Controlled Deposit Accounts; and (c) deliver all Instruments to
the Collateral Agent with a principal amount in excess of $100,000 individually,
or $500,000 in the aggregate.

(b) Covenant and Agreement. Each Grantor hereby covenants and agrees with the
Collateral Agent and each other Secured Party that it shall not close or
terminate any Securities Account, Commodities Account, Controlled Deposit
Account without the prior consent of the Collateral Agent and unless a successor
or replacement account has been established with the consent of the Collateral
Agent with respect to which successor or replacement account a control agreement
has been entered into by the appropriate Grantor, Collateral Agent and
securities intermediary or depository institution at which such successor or
replacement account is to be maintained in accordance with the provisions of
Section 4.4.4(c).

(c ) Delivery and Control

(i) With respect to any Investment Related Property consisting of Securities
Accounts or Securities Entitlements, it shall cause the securities intermediary
maintaining such Securities Account or Securities Entitlement to enter into an
agreement substantially in the form of Exhibit C hereto pursuant to which it
shall agree, subject to the Intercreditor Agreement, to comply with the
Collateral Agent’s “entitlement orders” without further consent by such Grantor.
With respect to any Deposit Account which is not a Store Account, it shall cause
the depositary institution maintaining such account to enter into an agreement
substantially in the form of Exhibit D hereto, pursuant to which, subject to the
Intercreditor Agreement, the Collateral Agent shall have “control” (within the
meaning of Section 9-104 of the UCC) over such Deposit Account. Each Grantor
shall have entered into such control agreement or agreements with respect to:
(i) any Securities Accounts, Securities Entitlements or Controlled Deposit
Accounts that exist on the Closing Date, as of or prior to the Closing Date and
(ii) any Securities Accounts, Securities Entitlements or Deposit Accounts not
constituting Store Accounts that are created or acquired after the Closing Date,
as of or prior to the deposit or transfer of any such Securities Entitlements or
funds, whether constituting moneys or investments, into such Securities Accounts
or Controlled Deposit Accounts.

(ii) In addition to the foregoing, if any issuer of any Investment Related
Property is located in a jurisdiction outside of the United States, each Grantor
shall take such additional actions at the request of Collateral Agent,
including, without limitation, using commercially reasonable efforts to

 

29



--------------------------------------------------------------------------------

cause the issuer to register the pledge on its books and records or making such
filings or recordings, in each case as may be necessary or advisable, under the
laws of such issuer’s jurisdiction to insure the validity, perfection and
priority of the security interest of the Collateral Agent. Upon the occurrence
of an Event of Default, the Collateral Agent shall have the right, without
notice to any Grantor, to transfer all or any portion of the Investment Related
Property to its name or the name of its nominee or agent. In addition, the
Collateral Agent shall have the right at any time, without notice to any
Grantor, to exchange any certificates or instruments representing any Investment
Related Property for certificates or instruments of smaller or larger
denominations.

(d) Collection of Store Accounts. Each Grantor shall deposit all proceeds from
sales of Inventory in every form, including, without limitation, cash, checks,
credit card sales, all amounts payable to each Grantor from Credit Card Issuers
and Credit Card Processors, other forms of daily store receipts and all other
proceeds of Collateral of such Grantor on each Business Day into the Store
Account of such Grantor which shall be used solely for such purpose. All such
funds deposited into the Store Accounts, except nominal amounts which are
required to be maintained in a Store Account, which nominal amount shall not
exceed $5,000 as to any individual Store Account at any time, shall be sent by
wire transfer or other electronic funds transfer to the Controlled Deposit
Accounts no less frequently than weekly or more frequently upon Collateral
Agent’s request, subject to the Intercreditor Agreement, any time that an Event
of Default exists or has occurred or is continuing.

4.5 Material Contracts.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and the Incremental Term Loan Closing Date, that:

(i) [reserved];

(ii) the Material Contracts, true and complete copies (including any amendments
or supplements thereof) of which have been furnished to the Collateral Agent are
in full force and effect and are binding upon and enforceable against all
parties thereto in accordance with their respective terms. To each Grantor’s
best knowledge, there exists no default under any Material Contract by any party
thereto and neither such Grantor, nor to its best knowledge, any other Person
party thereto is likely to become in default thereunder and no Person party
thereto has any defenses, counterclaims or right of set-off with respect to any
Material Contract; and

(iii) [reserved]

 

30



--------------------------------------------------------------------------------

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) in addition to any rights under the Section of this Agreement relating to
Receivables, the Collateral Agent may at any time notify, or require any Grantor
to so notify, the counterparty on any Material Contract of the security interest
of the Collateral Agent therein. In addition, after the occurrence and during
the continuance of an Event of Default, the Collateral Agent may upon written
notice to the applicable Grantor, notify, or require any Grantor to notify, the
counterparty to make all payments under the Material Contracts directly to the
Collateral Agent;

(ii) [reserved];

(iii) [reserved];

(iv) it shall perform in all material respects all of its obligations with
respect to the Material Contracts;

(v) it shall promptly and diligently exercise each material right (except the
right of termination) it may have under any Material Contract, any Supporting
Obligation or Collateral Support, in each case, at its own expense, and in
connection with such collections and exercise, such Grantor shall take such
action as such Grantor or the Collateral Agent may deem necessary or advisable;

(vi) it shall use its reasonable best efforts to keep in full force and effect
any Supporting Obligation or Collateral Support relating to any Material
Contract; and

(vii) [reserved].

4.6 Letter of Credit Rights.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and the Incremental Term Loan Closing Date, that:

(i) all letters of credit with a principal face amount of each such letter of
credit in excess of $1,000,000 to which such Grantor has rights is listed on
Schedule 9 annexed to the Collateral Questionnaire (as such schedule may be
amended or supplemented from time to time) hereto; and

(ii) it has obtained the consent of each issuer of any letter of credit with a
principal face amount of each such letter of credit in excess of $1,000,000 to
the assignment of the proceeds of the letter of credit to the Collateral Agent.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any letter of credit with a principal face amount of each such letter
of credit in excess of $1,000,000 and which is not a Supporting Obligation
hereafter arising it shall obtain the consent of the issuer thereof to the
assignment of the proceeds of the letter of credit to the Collateral Agent and
shall deliver to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto.

 

31



--------------------------------------------------------------------------------

4.7 Intellectual Property.

(a) Representations and Warranties. Except as disclosed in Schedule 10
(H) annexed to the Collateral Questionnaire (as such schedule may be amended or
supplemented from time to time), each Grantor hereby represents and warrants, on
the Closing Date, that:

(i) Schedule 10 annexed to the Collateral Questionnaire (as such schedule may be
amended or supplemented from time to time) sets forth a true and complete list
of (i) all United States, state and foreign registrations of and applications
for Patents, Trademarks, and Copyrights owned by each Grantor and (ii) all
Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses material to the business of such Grantor;

(ii) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 10 annexed to the
Collateral Questionnaire (as such schedule may be amended or supplemented from
time to time), and owns or has the valid right to use all other Intellectual
Property material to the business of the Grantors taken as a whole or used in or
necessary to conduct its business, free and clear of all Liens, claims,
encumbrances and licenses, except for Permitted Liens and the licenses set forth
on Schedule 10 (B), (D), (F) and (G) each annexed to the Collateral
Questionnaire (as each may be amended or supplemented from time to time);

(iii) all Intellectual Property is subsisting and has not been adjudged invalid
or unenforceable, in whole or in part, and each Grantor has performed all acts
and has paid all renewal, maintenance, and other fees and taxes required to
maintain each and every registration and application of Copyrights, Patents and
Trademarks in full force and effect other that would not reasonably be expected
to have a Material Adverse Effect;

(iv) all Intellectual Property material to the business of the Grantors taken as
a whole is valid and enforceable; no holding, decision, or judgment has been
rendered in any action or proceeding before any court or administrative
authority challenging the validity of, such Grantor’s right to register, or such
Grantor’s rights to own or use, such Intellectual Property and no such action or
proceeding is pending or, to the best of such Grantor’s knowledge, threatened;

(v) all registrations and applications for Copyrights, Patents and Trademarks
are standing in the name of each Grantor, and none of the Trademarks, Patents,
Copyrights or Trade Secrets has been licensed by any Grantor to any Affiliate or
third party, except, in accordance with such Grantor’s customary business
practices or, in the case of exclusive licenses to other parties, as disclosed
in Schedule 10 (B), (D), (F) and (G) each annexed to the Collateral
Questionnaire (as each may be amended or supplemented from time to time);

 

32



--------------------------------------------------------------------------------

(vi) each Grantor has been making commercially reasonable efforts to use
appropriate statutory notice of registration in connection with its use of
registered Trademarks, proper marking practices in connection with the use of
Patents, and appropriate notice of copyright in connection with the publication
of Copyrights material to the business of such Grantor;

(vii) [reserved];

(viii) the conduct of such Grantor’s business does not infringe upon or
otherwise violate any trademark, patent, copyright, trade secret or other
intellectual property right owned or controlled by a third party other than
would not reasonably be expected to have a Material Adverse Effect; no claim has
been made that the use of any Intellectual Property owned or used by Grantor (or
any of its respective licensees) violates the asserted rights of any third
party;

(ix) to the best of each Grantor’s knowledge, no third party is infringing upon
or otherwise violating any rights in any Intellectual Property owned or used by
such Grantor, or any of its respective licensees;

(x) no settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by Grantor or to which Grantor is bound that
adversely affect Grantor’s rights to own or use any material Intellectual
Property; and

(xi) each Grantor has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale, transfer or
agreement of any Intellectual Property that has not been terminated or released.
There is no effective financing statement or other document or instrument now
executed, or on file or recorded in any public office, granting a security
interest in or otherwise encumbering any part of the Intellectual Property,
other than in favor of the Collateral Agent.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:

(i) it shall not do any act or omit to do any act whereby any of the
Intellectual Property which is material to the business of Grantor may lapse, or
become abandoned, dedicated to the public, or unenforceable, or which would
adversely affect the validity, grant, or enforceability of the security interest
granted therein;

(ii) except according to such Grantor’s customary business practices it shall
not, with respect to any Trademarks which are material to the business of any
Grantor, cease the use of any of such Trademarks or fail to

 

33



--------------------------------------------------------------------------------

maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and each Grantor
shall take all steps reasonably necessary to insure that licensees of such
Trademarks use such consistent standards of quality;

(iii) [reserved]

(iv) it shall notify the Collateral Agent as promptly as practicable if it knows
or has reason to know that any item of the Intellectual Property that is
material to the business of the Grantors taken as a whole may become
(a) abandoned or dedicated to the public or placed in the public domain,
(b) invalid or unenforceable, or (c) subject to any adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court;

(v) it shall take all reasonable steps consistent with its ordinary business
practices in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry or any foreign counterpart of the
foregoing, to pursue any application and maintain any registration of each
Trademark, Patent, and Copyright owned by any Grantor and material to the
business of the Grantors taken as a whole which is now or shall become included
in the Intellectual Property including, but not limited to, those items on
Schedule 10(A), (C) and (E) each annexed to the Collateral Questionnaire (as
each may be amended or supplemented from time to time);

(vi) in the event that any Intellectual Property owned by or exclusively
licensed to any Grantor that is material to the business is infringed,
misappropriated, or diluted by a third party, such Grantor shall promptly take
all reasonable actions consistent with its ordinary business practices to stop
such infringement, misappropriation, or dilution and protect its rights in such
Intellectual Property including, but not limited to, the initiation of a suit
for injunctive relief and to recover damages;

(vii) it shall promptly (but in no event more than thirty (30) days after any
Grantor obtains knowledge thereof) report to the Collateral Agent (i) the
registration of any material Intellectual Property with the United States Patent
and Trademark Office, the United States Copyright Office, or any state registry
or foreign counterpart of the foregoing (whether such application is filed by
such Grantor or through any agent, employee, licensee, or designee thereof) and
(ii) the registration of any Intellectual Property by any such office, in each
case by executing and delivering to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto;

 

34



--------------------------------------------------------------------------------

(viii) it shall, promptly upon the reasonable request of the Collateral Agent,
execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property, whether now owned or
hereafter acquired, including, without limitation, as applicable a Trademark
Security Agreement, a Copyright Security Agreement and a Patent Security
Agreement, together with all Schedules thereto;

(ix) except with the prior consent of the Collateral Agent or as permitted under
the Credit Agreement, each Grantor shall not execute, and there will not be on
file in any public office, any financing statement or other document or
instruments, except financing statements or other documents or instruments filed
or to be filed in favor of the Collateral Agent and each Grantor shall not sell,
assign, transfer, license, grant any option, or create or suffer to exist any
Lien upon or with respect to the Intellectual Property, except for the Lien
created by and under this Agreement and the other Credit Documents, under the
Revolving Agreement or as expressly permitted by the Credit Documents;

(x) it shall hereafter use best efforts so as not to permit the inclusion in any
contract to which it hereafter becomes a party of any provision that could or
might in any way materially impair or prevent the creation of a security
interest in, or the assignment of, such Grantor’s rights and interests in any
property included within the definitions of any Intellectual Property acquired
under such contracts;

(xi) it shall take all steps reasonably necessary to protect the secrecy of all
Trade Secrets, including, without limitation, entering into confidentiality
agreements with employees and labeling and restricting access to secret
information and documents;

(xii) it shall make best efforts to use proper statutory notice in connection
with its use of any of the Intellectual Property; and

(xiii) it shall continue to collect, at its own expense, all amounts due or to
become due to such Grantor in respect of the Intellectual Property or any
portion thereof. In connection with such collections, each Grantor may take
(and, at the Collateral Agent’s reasonable direction, shall take) such action as
such Grantor or the Collateral Agent may deem reasonably necessary or advisable
to enforce collection of such amounts. Notwithstanding the foregoing, the
Collateral Agent shall have the right at any time, to notify, or require any
Grantor to notify, any obligors with respect to any such amounts of the
existence of the security interest created hereby.

4.8 Commercial Tort Claims

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the Incremental Term Loan Closing Date, that

 

35



--------------------------------------------------------------------------------

Schedule 11 annexed to the Collateral Questionnaire (as such schedule may be
amended or supplemented from time to time) sets forth all Commercial Tort Claims
for which a complaint has been filed in a court of competent jurisdiction of
each Grantor in excess of $250,000 individually; and

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any such Commercial Tort Claim in excess of $250,000 individually
hereafter arising it shall deliver to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto, identifying such new Commercial Tort
Claims.

4.9 Customs Broker/Freight Forwarder Agreements.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the Incremental Term Loan Closing Date, that Schedule
12 annexed to the Collateral Questionnaire (as such schedule may be amended or
supplemented from time to time) sets forth all agreements with customs brokers
and freight forwarder of each Grantor.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees (i) it
shall use its best efforts to deliver or cause to be delivered to Collateral
Agent, in form and substance satisfactory to Collateral Agent, an
acknowledgement of the security interest of the Collateral Agent from each
customs broker and freight forwarder set forth on Schedule 12 annexed to the
Collateral Questionnaire (as such schedule may be amended or supplemented from
time to time) and (ii) it shall deliver to the Collateral Agent a completed
Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto, identifying such new
agreements with customs brokers and freight forwarder of any Grantor.

SECTION 5. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

5.1 Access; Right of Inspection. The Collateral Agent shall at all times, upon
reasonable notice and at reasonable times during normal business hours, have
full and free access during normal business hours to all the books,
correspondence and records of each Grantor, and the Collateral Agent and its
representatives may examine the same, take extracts therefrom and make
photocopies thereof, and each Grantor agrees to render to the Collateral Agent,
at such Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. Upon reasonable notice and at
reasonable times during normal business hours, the Collateral Agent and its
representatives shall at all times also have the right to enter any premises of
each Grantor and inspect any property of each Grantor where any of the
Collateral of such Grantor granted pursuant to this Agreement is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein.

 

36



--------------------------------------------------------------------------------

5.2 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary or desirable, or as the Collateral
Agent may reasonably request, in order to perfect and preserve the security
interests granted or purported to be granted hereby;

(ii) at the sole discretion of Collateral Agent, take all actions necessary to
ensure the recordation of appropriate evidence of the liens and security
interest granted hereunder in the Intellectual Property with any United States
or state thereto intellectual property registry in which said Intellectual
Property is registered or in which an application for registration is pending
including, without limitation, the United States Patent and Trademark Office,
the United States Copyright Office, the various Secretaries of State, and, if
reasonably requested by Collateral Agent, the foreign counterparts on any of the
foregoing;

(iii) at any reasonable time, upon request by the Collateral Agent, assemble the
Collateral and allow inspection of the Collateral by the Collateral Agent, or
persons designated by the Collateral Agent; and

(iv) at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any part of the Collateral.

(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to the Collateral Agent
herein. Such financing statements may describe the Collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets” or “all personal property, whether now owned or hereafter
acquired.” Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

 

37



--------------------------------------------------------------------------------

(c) Each Grantor hereby authorizes the Collateral Agent to modify this Agreement
after obtaining such Grantor’s approval of or signature to such modification by
amending Schedule 10 annexed to the Collateral Questionnaire (as such schedule
may be amended or supplemented from time to time) to include reference to any
right, title or interest in any existing Intellectual Property or any
Intellectual Property acquired or developed by any Grantor after the execution
hereof or to delete any reference to any right, title or interest in any
Intellectual Property in which any Grantor no longer has or claims any right,
title or interest.

5.3 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement. Upon delivery of
any such counterpart agreement to the Collateral Agent, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Collateral Agent not to cause any
Subsidiary of Company to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.

SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

6.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent may deem reasonably necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation, the
following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Credit Agreement and subject to the
Intercreditor Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

 

38



--------------------------------------------------------------------------------

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;

(g) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

(h) subject to the terms hereof, generally to sell, transfer, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent were the absolute owner thereof
for all purposes, and to do, at the Collateral Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Collateral Agent deems reasonably necessary to protect, preserve or realize upon
the Collateral and the Collateral Agent’s security interest therein in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

6.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

SECTION 7. REMEDIES.

7.1 Generally.

(a) Subject to the Intercreditor Agreement, if any Event of Default shall have
occurred and be continuing, the Collateral Agent may exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise

 

39



--------------------------------------------------------------------------------

available to it at law or in equity, all the rights and remedies of the
Collateral Agent on default under the UCC (whether or not the UCC applies to the
affected Collateral) to collect, enforce or satisfy any Secured Obligations then
owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the

 

40



--------------------------------------------------------------------------------

time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Grantor agrees
that it would not be commercially unreasonable for the Collateral Agent to
dispose of the Collateral or any portion thereof by using Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. Each Grantor hereby waives any claims against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. If
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay all the Secured Obligations, Grantors shall be liable for the deficiency
and the fees of any attorneys employed by the Collateral Agent to collect such
deficiency. Each Grantor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Collateral Agent,
that the Collateral Agent has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against such Grantor, and such Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no default has
occurred giving rise to the Secured Obligations becoming due and payable prior
to their stated maturities. Nothing in this Section shall in any way alter the
rights of the Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

7.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement and subject to the Intercreditor Agreement, all proceeds received by
the Collateral Agent in respect of any sale, any collection from, or other
realization upon all or any part of the Collateral shall be applied in full or
in part by the Collateral Agent against, the Secured Obligations in the
following order of priority: first, to the payment of all costs and expenses of
such sale, collection or other realization, including reasonable compensation to
the Collateral Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by the Collateral Agent in connection
therewith, and all amounts for which the Collateral Agent is entitled to
indemnification hereunder (in its capacity as the Collateral Agent and not as a
Lender) and all advances made by the Collateral Agent hereunder for the account
of the applicable Grantor, and to the payment of all costs and expenses paid or
incurred by the Collateral Agent in connection with the exercise of any right or
remedy hereunder or under the Credit Agreement, all in accordance with the terms
hereof or thereof; second, to the extent of any excess of such proceeds, to the
payment of all other Secured Obligations for the ratable benefit of the Lenders
and the Lender Counterparties and third, to the extent of any excess of such
proceeds and subject to the Intercreditor Agreement, to the payment to or upon
the order

 

41



--------------------------------------------------------------------------------

of such Grantor or to whosoever may be lawfully entitled to receive the same or
as a court of competent jurisdiction may direct.

7.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.

7.4 Controlled Deposit Accounts and Securities Accounts.

(a) Subject to the Intercreditor Agreement, if any Event of Default shall have
occurred and be continuing (and for the avoidance of doubt, not prior thereto),
the Collateral Agent may apply the balance from any Controlled Deposit Account
or instruct the bank at which any Controlled Deposit Account is maintained to
pay the balance of any such Controlled Deposit Account to or for the benefit of
the Collateral Agent.

(b) Subject to the Intercreditor Agreement, if any Event of Default shall have
occurred and be continuing (and for the avoidance of doubt, not prior thereto),
the Collateral Agent may apply the balance from any Securities Account
consisting of Cash or Cash Equivalents or instruct the bank at which any
Securities Account consisting of Cash or Cash Equivalents is maintained to pay
the balance of any such Cash or Cash Equivalents to or for the benefit of the
Collateral Agent.

7.5 Investment Related Property.

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to

 

42



--------------------------------------------------------------------------------

determine the number and nature of interest, shares or other instruments
included in the Investment Related Property which may be sold by the Collateral
Agent in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.

7.6 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:

(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property, in which event such Grantor shall, at the
request of the Collateral Agent, do any and all lawful acts and execute any and
all documents required by the Collateral Agent in aid of such enforcement and
such Grantor shall promptly, upon demand, reimburse and indemnify the Collateral
Agent as provided in Section 10 hereof in connection with the exercise of its
rights under this Section, and, to the extent that the Collateral Agent shall
elect not to bring suit to enforce any Intellectual Property as provided in this
Section, each Grantor agrees to use all reasonable measures to the extent
consistent with its ordinary business practice, whether by action, suit,
proceeding or otherwise, to prevent the infringement or other violation of any
of such Grantor’s rights in the Intellectual Property by others and for that
purpose agrees to diligently maintain to the extent consistent with its ordinary
business practice any action, suit or proceeding against any Person so
infringing as shall be necessary to prevent such infringement or violation;

(ii) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to the
Intellectual Property and shall execute and deliver to the Collateral Agent such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement, in each case subject to the terms of all applicable
agreements;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, the Intellectual Property;

(iv) within five (5) Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the

 

43



--------------------------------------------------------------------------------

products and services sold or delivered by such Grantor under or in connection
with the Trademarks, Trademark Licenses, such persons to be available to perform
their prior functions on the Collateral Agent’s behalf and to be compensated by
the Collateral Agent at such Grantor’s expense on a per diem, pro-rata basis
consistent with the salary and benefit structure applicable to each as of the
date of such Event of Default; and

(v) the Collateral Agent shall have the right to notify, or require each Grantor
to notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Collateral Agent, and, upon such notification and
at the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done;

 

  (1) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 7.7 hereof; and

 

  (2) other than in the ordinary course of business consistent with past
practices prior to the occurrence of the relevant Event of Default, Grantor
shall not adjust, settle or compromise the amount or payment of any such amount
or release wholly or partly any obligor with respect thereto or allow any credit
or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.

 

44



--------------------------------------------------------------------------------

(c) Solely for the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Section 7 and at such time as the Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent, to the extent it has the right to do so, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located.

7.7 Cash Proceeds. In addition to the rights of the Collateral Agent specified
in Section 4.3 with respect to payments of Receivables, upon the occurrence and
during the continuation of an Event of Default, all proceeds of any Collateral
received by any Grantor consisting of cash, checks and other non-cash items
(collectively, “Cash Proceeds”) shall be held by such Grantor in trust for the
Collateral Agent, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, unless otherwise provided pursuant to
Section 4.4(a)(ii), be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in the Collateral Account. Any
Cash Proceeds received by the Collateral Agent (whether from a Grantor or
otherwise): (i) if no Event of Default shall have occurred and be continuing,
shall be held by the Collateral Agent for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations (whether matured or
unmatured) and (ii) if an Event of Default shall have occurred and be
continuing, may, in the sole discretion of the Collateral Agent, (A) be held by
the Collateral Agent for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by the Collateral Agent
against the Secured Obligations then due and owing.

SECTION 8. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement, the Credit Agreement and the Intercreditor
Agreement In furtherance of the foregoing provisions of this Section, each
Secured Party, by its acceptance of the benefits hereof, agrees that it shall
have no right individually to realize upon any of the Collateral hereunder, it
being understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of
Secured Parties in accordance with the terms of this Section. Collateral Agent
may resign at any time by giving thirty (30) days’ prior written notice thereof
to Lenders and the Grantors, and Collateral Agent may be removed at any time
with or without cause by an instrument or concurrent instruments in writing
delivered to the Grantors and Collateral Agent signed by the Requisite Lenders.

 

45



--------------------------------------------------------------------------------

Upon any such notice of resignation or any such removal, Requisite Lenders shall
have the right, upon five (5) Business Days’ notice to the Administrative Agent,
to appoint a successor Collateral Agent. Upon the acceptance of any appointment
as Collateral Agent hereunder by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement, and the retiring or removed Collateral Agent under
this Agreement shall promptly (i) transfer to such successor Collateral Agent
all sums, Securities and other items of Collateral held hereunder, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this
Agreement, and (ii) execute and deliver to such successor Collateral Agent or
otherwise authorize the filing of such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Collateral Agent of the security interests
created hereunder, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement shall inure to its benefit as
to any actions taken or omitted to be taken by it under this Agreement while it
was the Collateral Agent hereunder.

SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations and the cancellation or termination of the Term Loan Commitments, be
binding upon each Grantor, its successors and assigns, and inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
payment in full of all Secured Obligations and the cancellation or termination
of the Term Loan Commitments, the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to Grantors. Upon any such termination the Collateral Agent shall,
at Grantors’ expense, execute and deliver to Grantors or otherwise authorize the
filing of such documents as Grantors shall reasonably request, including
financing statement amendments to evidence such termination. Upon any
disposition of property permitted by the Credit Agreement, the Liens granted
herein shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person. The Collateral Agent shall, at Grantor’s expense, execute
and deliver or otherwise authorize the filing of such documents as Grantors
shall reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.

 

46



--------------------------------------------------------------------------------

SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.2 of the
Credit Agreement.

SECTION 11. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder. This Agreement and the other Credit
Documents embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof

 

47



--------------------------------------------------------------------------------

and thereof. Accordingly, the Credit Documents may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties. This Agreement may
be executed in one or more counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAWS).

[Signature pages to follow]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

J. CREW OPERATING CORP. By:  

/s/ James S. Scully

  Name:   James S. Scully   Title:  

Executive Vice President and

Chief Financial Officer

J. CREW GROUP, INC. By:  

/s/ James S. Scully

  Name:   James S. Scully   Title:  

Executive Vice President and

Chief Financial Officer

J. CREW INC. By:  

/s/ James S. Scully

  Name:   James S. Scully   Title:  

Executive Vice President and

Chief Financial Officer

GRACE HOLMES, INC. By:  

/s/ James S. Scully

  Name:   James S. Scully   Title:  

Executive Vice President and

Chief Financial Officer

Signature page to Pledge and Security Agreement



--------------------------------------------------------------------------------

H.F.D. NO. 55, INC. By:  

/s/ James S. Scully

  Name:   James S. Scully   Title:  

Executive Vice President and

Chief Financial Officer

J. CREW INTERNATIONAL, INC. By:  

/s/ Nicholas P. Lamberti

  Name:   Nicholas P. Lamberti   Title:   Vice President and Controller MADEWELL
INC. By:  

/s/ James S. Scully

  Name:   James S. Scully   Title:  

Executive Vice President and

Chief Financial Officer

Signature page to Pledge and Security Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as Collateral Agent

By:

 

/s/ William W. Archer

  Name:   William W. Archer   Title:   Managing Director

Signature page to Pledge and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement, dated as of [mm/dd/yy] (as it may be from time to
time amended, restated, modified or supplemented, the “Security Agreement”),
among J. CREW OPERATING CORP., the other Grantors named therein, and GOLDMAN
SACHS CREDIT PARTNERS L.P., as the Collateral Agent. Capitalized terms used
herein not otherwise defined herein shall have the meanings ascribed thereto in
the Security Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located. Grantor represents and warrants that the
attached supplements to Schedules to the Security Agreement and Schedules to the
Collateral Questionnaire accurately and completely set forth all additional
information required pursuant to the Security Agreement and hereby agrees that
such supplements to Schedules to the Security Agreement and to the Collateral
Questionnaire shall constitute part of the Schedules to the Security Agreement
and to the Collateral Questionnaire, as the case may be.

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR]

By:

 

 

Name:

 

Title:

 

 

Exhibit A-1



--------------------------------------------------------------------------------

Supplement to Schedule 1(a)

Collateral Questionnaire

Legal Names, Organizations, Jurisdictions of Organization and Organizational

Identification Numbers

 

Name of Grantor*

   Type of
Organization (e.g.
corporation,  limited
liability company,
limited partnership)    Jurisdiction of
Organization/
Formation    Organizational
Identification
Number1

 

Exhibit A-2



--------------------------------------------------------------------------------

Supplement to Schedule 1(b)

Collateral Questionnaire

Trade Names

 

Grantor

  

Trade/Assumed Name

 

Exhibit A-3



--------------------------------------------------------------------------------

Supplement to Schedule 1(c)

Collateral Questionnaire

Changes in Names, Jurisdiction of Organization or Corporate Structure

 

Grantor

   Date of Change    Description of Change

 

Exhibit A-4



--------------------------------------------------------------------------------

Supplement to Schedule l(d)

Collateral Questionnaire

Agreements to which Grantor Bound as Successor

 

Name of Grantor

   Description of Agreement

 

Exhibit A-5



--------------------------------------------------------------------------------

Supplement to Schedule l(e)

Collateral Questionnaire

Financing Statements

 

Name of Grantor

   Filing Jurisdiction(s)

 

Exhibit A-6



--------------------------------------------------------------------------------

Supplement to Schedule l(f)

Collateral Questionnaire

Chief Executive Offices and Mailing Addresses

 

Name of Grantor

   Address of Chief  Executive
Office (or for natural persons,
residence)    Mailing Address (if different
than CEO or residence)

 

Exhibit A-7



--------------------------------------------------------------------------------

Supplement to Schedule 1(g)

Collateral Questionnaire

Prior Addresses

 

Grantor

   Prior Address/City/State/Zip Code

 

Exhibit A-8



--------------------------------------------------------------------------------

Supplement to Schedule 2

Collateral Questionnaire

Tangible Personal Property

 

Grantor

   Address/City/State/Zip Code

 

Exhibit A-9



--------------------------------------------------------------------------------

Supplement to Schedule 3

Collateral Questionnaire

Pledged Equity Interests

 

Grantor

   Issuer    Type of
Organization    # of
Shares
Owned    Total
Shares
Outstanding    % of
Interest
Pledged    Certificate No.
(if  uncertificated,
please indicate so)    Par
Value

 

Exhibit A-10



--------------------------------------------------------------------------------

Supplement to Schedule 4

Collateral Questionnaire

Pledged Debt

 

Grantor   Issuer  

Original

Principal

Amount

 

Outstanding
Principal

Balance

  Issue Date   Maturity Date

 

Exhibit A-11



--------------------------------------------------------------------------------

Supplement to Schedule 5

Collateral Questionnaire

Accounts

Securities Accounts:

 

Grantor

 

Type of Account

   

Name & Address of

Financial Institutions

     

Commodities Accounts:

 

Grantor

 

Name of

Commodities

Intermediary

 

Account

Number

 

Account

Name

     

Deposit Accounts:

 

Grantor

 

Name of

Depositary

Bank

 

Account

Number

 

Account

Name

     

Controlled Deposit Accounts:

 

Grantor

 

Name of

Depositary

Bank

 

Account

Number

 

Account

Name

     

 

Exhibit A-12



--------------------------------------------------------------------------------

Supplement to Schedule 6

Collateral Questionnaire

Equity Interests

 

Grantor

   Issuer    Type of
Organization    # of
Shares
Owned    Total
Shares
Outstanding    % of
Interest
Pledged    Certificate No.
(if  uncertificated,
please indicate so)    Par
Value

 

Exhibit A-13



--------------------------------------------------------------------------------

Supplement to Schedule 7

Collateral Questionnaire

Pledged LLC Interests and Pledged Partnership Interests Not Constituting
Securities

 

Name of Grantor

 

Name of Issuer of Pledged

LLC Interest/Pledged Partnership

Interest

 

Exhibit A-14



--------------------------------------------------------------------------------

Supplement to Schedule 8

Collateral Questionnaire

Instruments

 

Grantor

   Issuer of Instrument    Maturity Date

 

Exhibit A-15



--------------------------------------------------------------------------------

Supplement to Schedule 9

Collateral Questionnaire

Letters of Credit

 

Name of Grantor

  Description of Letter of Credit    

 

Exhibit A-16



--------------------------------------------------------------------------------

Supplement to Schedule 10

Collateral Questionnaire

Intellectual Property/Exceptions

 

(A) Copyrights

 

(B) Copyright Licenses

 

(C) Patents

 

(D) Patent Licenses

 

(E) Trademarks

 

(F) Trademark Licenses

 

(G) Trade Secret Licenses

 

(H) Intellectual Property Exceptions

 

Exhibit A-17



--------------------------------------------------------------------------------

Supplement to Schedule 11

Collateral Questionnaire

Commercial Tort Claims

 

Name of Grantor

  Commercial Tort Claims  

 

Exhibit A-18



--------------------------------------------------------------------------------

Supplement to Schedule 12

Collateral Questionnaire

Customs Broker/Freight Forwarder Agreements

 

Company

  Name of Agreement   Date of Agreement   Parties to Agreement

 

Exhibit A-19



--------------------------------------------------------------------------------

Supplement to Schedule 13

Collateral Questionnaire

Warehousemen and Bailees

 

Grantor

   Address/City/State/Zip Code    County    Description
of Assets
and Value

 

Exhibit A-20



--------------------------------------------------------------------------------

Supplement to Schedule 14

Collateral Questionnaire

Fixtures

 

Grantor

   Address/City/State/Zip Code    County    Owned
or Leased

 

Exhibit A-21



--------------------------------------------------------------------------------

Supplement to Schedule 15

Collateral Questionnaire

“As Extracted” Collateral

 

Grantor

   Address/City/State/Zip Code    County

 

Exhibit A-22



--------------------------------------------------------------------------------

Supplement to Schedule 16

Collateral Questionnaire

Timber to be Cut

 

Grantor

   Address/City/State/Zip Code    County

 

Exhibit A-23



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

This Uncertificated Securities Control Agreement (“Control Agreement”) dated as
of             , 200     among                      (the “Pledger”), WACHOVIA
BANK, NATIONAL ASSOCIATION, (“Wachovia”) as collateral agent for the benefit of
the First Lien Lenders (as defined herein) referred to in the First Lien Loan
Agreement (as defined herein) (in such capacity as collateral agent, including
its successors and assigns from time to time, the “First Lien Collateral
Agent”), and GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent for the
benefit of the Secured Parties referred to in the Second Lien Security Agreement
(as defined herein) (in such capacity as collateral agent, including its
successors and assigns from time to time, the “Second Lien Collateral Agent”;
together with the First Lien Collateral Agent, the “Collateral Agents”) and
                    , a                      corporation (the “Issuer”), is
delivered pursuant to (i) that certain Amended and Restated Loan and Security
Agreement dated as of December 23, 2004, by and among J. Crew Operating Corp.,
J. Crew Inc., Grace Holmes, Inc., H.F.D. No. 55, Inc., the guarantors party
thereto, the lenders party thereto (the “First Lien Lenders”), Wachovia Capital
Markets LLC, as sole lead arranger and sole lead bookrunner, Wachovia, as
administrative agent and First Lien Collateral Agent and Bank of America, N.A.,
as syndication agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Loan Agreement”), and
(ii) that certain Pledge and Security Agreement dated as of May 15, 2006 made by
the Pledgor and each of the Grantors listed on the signature pages thereto in
favor of the Second Lien Collateral Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien Security
Agreement” and together with the First Lien Loan Agreement, the “Security
Agreements”). Capitalized terms used but not defined herein shall have the
meaning assigned in the Security Agreements. All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York. As
used in this Control Agreement, “Controlling Party” means the First Lien
Collateral Agent; provided, however, that at such time as First Lien Collateral
Agent has provided the Issuer with a written notice that First Lien Collateral
Agent has ceased to be the “Controlling Party” hereunder (such notice being the
“Controlling Party Notice”) (which notice is to be given at the time all
obligations owing to the First Lien Collateral Agent and the Lenders referred to
in the First Lien Loan Agreement (the “First Lien Secured Parties”) have been
indefeasibly paid in full in cash, all commitments of the First Lien Collateral
Agent and First Lien Secured Parties to provide credit to or for the benefit of
the Pledgor have terminated and all financing agreements among the First Lien
Collateral Agent, First Lien Secured Parties, the Pledgor and its affiliates
have terminated), “Controlling Party” shall mean the Second Lien Collateral
Agent. It is understood and agreed that the Issuer shall rely exclusively on a
Controlling Party Notice as to the determination whether the First Lien
Collateral Agent or the Second Lien Collateral Agent is the Controlling Party

 

Exhibit B-1



--------------------------------------------------------------------------------

hereunder and shall be under no obligation to make any independent investigation
thereof.

Section 1. Registered Ownership of Shares. The Issuer hereby confirms and agrees
that as of the date hereof the Pledgor is the registered owner of
                     shares of the Issuer’s [common] stock (the “Pledged
Shares”) and the Issuer shall not change the registered owner of the Pledged
Shares without the prior written consent of the Controlling Party.

Section 2. Instructions. If at any time the Issuer shall receive instructions
originated by the Controlling Party relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person.

Section 3. Additional Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Collateral Agents:

(a) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person; and

(b) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or the Collateral Agents
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.

(c) Except for the claims and interest of the Collateral Agents and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares. If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Collateral Agents and the Pledgor thereof.

(d) This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer.

Section 4. Choice of Law. This Agreement shall be governed by the laws of the
State of New York.

Section 5. Conflict with Other Agreements. In the event of any conflict between
this Agreement (or any portion thereof) and any other agreement now existing or
hereafter entered into, the terms of this Agreement shall prevail. No amendment
or modification of this Agreement or waiver of any right hereunder shall be
binding on any party hereto unless it is in writing and is signed by all of the
parties hereto.

Section 6. Voting Rights. Until such time as the Controlling Party shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.

 

Exhibit B-2



--------------------------------------------------------------------------------

Section 7. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agents may assign their rights
hereunder only with the express written consent of the Issuer and by sending
written notice of such assignment to the Pledgor.

Section 8. Indemnification of Issuer. The Pledgor and the Collateral Agents
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agents arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence or willful misconduct and
(b) the Pledgor, its successors and assigns shall at all times indemnify and
save harmless the Issuer from and against any and all claims, actions and suits
of others arising out of the terms of this Agreement or the compliance of the
Issuer with the terms hereof, except to the extent that such arises from the
Issuer’s negligence or willful misconduct, and from and against any and all
liabilities, losses, damages, costs, charges, counsel fees and other expenses of
every nature and character arising by reason of the same, until the termination
of this Agreement.

Section 9. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Pledgor:   

[INSERT ADDRESS]

Attention:

Telecopier:

First Lien Collateral Agent:   

Wachovia Bank, National Association

1133 Avenue of the Americas

New York, New York 10036

Attention: Portfolio Manager

Telecopier: 212-545-4283

Second Lien Collateral Agent:   

Goldman Sachs Credit Partners L.P.

85 Broad Street

New York, New York 10004

Attention: Elizabeth Fischer

Telecopier: (212)3570932

Email: elizabeth.fischer@gs.com

 

Exhibit B-3



--------------------------------------------------------------------------------

   with a copy to:   

Goldman Sachs Credit Partners L.P.

85 Broad Street

New York, New York 10004

Attention: John Makrinos

Telecopier: (212) 357 4597

Email: John.Makrinos@gs.com

   and   

Latham & Watkins LLP

633 W. 5th Street

Los Angeles, California 90071

Attention: John E. Mendez, Esq.

Telecopier: (213) 891-8763

Email: john.mendez@lw.com

Issuer:   

[INSERT ADDRESS]

Attention:

Telecopier:

Any party may change its address for notices in the manner set forth above.

Section 10. Termination. The obligations of the Issuer to the First Lien
Collateral Agent pursuant to this Control Agreement shall continue in effect
until the security interest of the First Lien Collateral Agent in the Pledged
Shares has been terminated pursuant to the terms of the First Lien Security
Agreement and the First Lien Collateral Agent has notified the Issuer of such
termination in writing. The obligations of the Issuer to the Second Lien
Collateral Agent pursuant to this Control Agreement shall continue in effect
until the security interest of the Second Lien Collateral Agent in the Pledged
Shares has been terminated pursuant to the terms of the Second Lien Security
Agreement and the Second Lien Collateral Agent has notified the Issuer of such
termination in writing. Each Collateral Agent agrees to provide Notice of
Termination in substantially the form of Exhibit A hereto to the Issuer upon the
request of the Pledgor on or after the termination of such Collateral Agent’s
security interest in the Pledged Shares pursuant to the terms of the applicable
Security Agreement. The termination of this Control Agreement shall not
terminate the Pledged Shares or alter the obligations of the Issuer to the
Pledgor pursuant to any other agreement with respect to the Pledged Shares.

 

Exhibit B-4



--------------------------------------------------------------------------------

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

[NAME OF PLEDGOR] By:  

 

Name: Title:

WACHOVIA BANK, NATIONAL ASSOCIATION,

    as First Lien Collateral Agent

By:  

 

Name: Title:

GOLDMAN SACHS CREDIT PARTNERS L.P.,

    as Second Lien Collateral Agent

By:  

 

Name: Title: [NAME OF ISSUER] By:  

 

Name: Title:

 

Exhibit B-5



--------------------------------------------------------------------------------

Exhibit A

[Letterhead of First/Second Lien Collateral Agent]

[Date]

[Name and Address of Issuer]

Attention:

Re: Termination of Control Agreement

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [the Pledgor] and the undersigned (a copy of which is attached) is
terminated with respect to the undersigned and you have no further obligations
to the undersigned thereunder. [IF THE CONTROL AGREEMENT IS TO REMAIN IN EFFECT
WITH RESPECT TO THE FIRST LIEN COLLATERAL AGENT/SECOND LIEN COLLATERAL AGENT,
ADD: Note however that the Control Agreement remains in effect with respect to
First Lien Collateral Agent/Second Lien Collateral Agent] [IF THE CONTROL
AGREEMENT IS BEING TERMINATED AS TO ALL PARTIES, ADD: Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to the Pledged Shares (as defined in the Uncertificated
Securities Control Agreement from the Pledgor.] This notice terminates any
obligations you may have to the undersigned with respect to the Pledged Shares;
however nothing contained in this notice shall alter any obligations which you
may otherwise owe to the Pledgor pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of Pledgor].

 

Very truly yours,

[First Lien Collateral Agent/Second

Lien Collateral Agent]

By:   Name:   Title:  

cc: [First Lien Collateral Agent/Second Lien Collateral Agent]

 

Exhibit B-6



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

SECURITIES ACCOUNT CONTROL AGREEMENT

This Securities Account Control Agreement (“Control Agreement”) dated as of
            , 200     among                      (the “Debtor”), WACHOVIA BANK,
NATIONAL ASSOCIATION, (“Wachovia”) as collateral agent for the benefit of the
First Lien Lenders (as defined herein) referred to in the First Lien Loan
Agreement (as defined herein) (in such capacity as collateral agent, including
its successors and assigns from time to time, the “First Lien Collateral
Agent”), and GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent for the
benefit of the Secured Parties referred to in the Second Lien Security Agreement
(as defined herein) (in such capacity as collateral agent, including its
successors and assigns from time to time, the “Second Lien Collateral Agent”;
together with the First Lien Collateral Agent, the “Collateral Agents”) and
                    , in its capacity as a “securities intermediary” as defined
in Section 8-102 of the UCC (in such capacity, including its successors and
assigns from time to time, the “Securities Intermediary”) is delivered pursuant
to (i) that certain Amended and Restated Loan and Security Agreement dated as of
December 23, 2004 among J. Crew Operating Corp., J. Crew Inc., Grace Holmes,
Inc., H.F.D. No. 55, Inc., the guarantors party thereto, the lenders party
thereto (the “First Lien Lenders”), Wachovia Capital Markets LLC, as sole lead
arranger and sole lead bookrunner, Wachovia, as administrative agent and First
Lien Collateral Agent and Bank of America, N.A., as syndication agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “First Lien Loan Agreement”), and (ii) that certain Pledge and
Security Agreement dated as of May 15, 2006 made by the Debtor and each of the
Grantors listed on the signature pages thereto in favor of the Second Lien
Collateral Agent (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Second Lien Security Agreement” and together
with the First Lien Loan Agreement, the “Security Agreements”). Capitalized
terms used but not defined herein shall have the meaning assigned in the
Security Agreements. All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York. As used in this Control
Agreement, “Controlling Party” means the First Lien Collateral Agent; provided,
however, that at such time as First Lien Collateral Agent has provided the
Securities Intermediary with a written notice that First Lien Collateral Agent
has ceased to be the “Controlling Party” hereunder (such notice being the
“Controlling Party Notice”) (which notice is to be given at the time all
obligations owing to the First Lien Collateral Agent and the Lenders referred to
in the First Lien Loan Agreement (the “First Lien Secured Parties”) have been
indefeasibly paid in full in cash, all commitments of the First Lien Collateral
Agent and First Lien Secured Parties to provide credit to or for the benefit of
the Debtor have terminated and all financing agreements among the First Lien
Collateral Agent, First Lien Secured Parties, the Debtor and its affiliates have
terminated), “Controlling Party” shall mean the Second Lien Collateral Agent. It
is understood and agreed that the Securities Intermediary shall rely exclusively
on a Controlling Party Notice as to the determination

 

Exhibit C-1



--------------------------------------------------------------------------------

whether the First Lien Collateral Agent or the Second Lien Collateral Agent is
the Controlling Party hereunder and shall be under no obligation to make any
independent investigation thereof.

Section 1. Establishment of Securities Account. The Securities Intermediary
hereby confirms and agrees that:

(a) The Securities Intermediary has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Securities Account”) and the Securities Intermediary
shall not change the name or account number of the Securities Account without
the prior written consent of the Controlling Party;

(b) All securities or other property underlying any financial assets credited to
the Securities Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to the Securities Account be
registered in the name of the Debtor, payable to the order of the Debtor or
specially indorsed to the Debtor except to the extent the foregoing have been
specially indorsed to the Securities Intermediary or in blank;

(c) All property delivered to the Securities Intermediary pursuant to the
Security Agreement will be promptly credited to the Securities Account; and

(d) The Securities Account is a “securities account” within the meaning of
Section 8-501 of the UCC.

Section 2. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of property (including, without limitation, any investment
property, financial asset, security, instrument, general intangible or cash)
credited to the Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

Section 3. Control of the Securities Account.

(a) If at any time the Securities Intermediary shall receive any order from the
Controlling Party directing transfer or redemption of any financial asset
relating to the Securities Account, the Securities Intermediary shall comply
with such entitlement order without further consent by the Debtor or any other
person. If the Debtor is otherwise entitled to issue entitlement orders and such
orders conflict with any entitlement order issued by the Controlling Party, the
Securities Intermediary shall follow the orders issued by the Controlling Party.

(b) Without limiting or impairing the perfection by control of the security
interest of the Second Lien Secured Party at any time prior to the receipt by
the Securities Intermediary of a Controlling Party Notice (as defined herein)
from the First Lien Secured Party, the parties hereto agree that the Securities
Intermediary shall comply with entitlement orders originated or given to the
Securities Intermediary by the Second Lien

 

Exhibit C-2



--------------------------------------------------------------------------------

Secured Party directing transfer or redemption of any financial asset relating
to the Securities Account without further consent by the Debtor if and only if
(i) such instructions are consented to by the First Lien Secured Party or
(ii) the Securities Intermediary has received a Controlling Party Notice from
the First Lien Secured Party.

Section 4. Subordination of Lien; Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agents. The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Collateral Agents (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

Section 5. Choice of Law. This Agreement and the Securities Account shall each
be governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction (within the meaning of Section 8-110 of
the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.

Section 6. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail;

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto;

(c) The Securities Intermediary hereby confirms and agrees that:

(i) There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and

 

Exhibit C-3



--------------------------------------------------------------------------------

(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or the Collateral Agents
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as set forth in Section 3 hereof.

Section 7. Adverse Claims. Except for the claims and interest of the Collateral
Agents and of the Debtor in the Securities Account, the Securities Intermediary
does not know of any claim to, or interest in, the Securities Account or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto.
If any person asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Securities Account or in any financial asset carried
therein, the Securities Intermediary will promptly notify the Collateral Agents
and the Debtor thereof.

Section 8. Maintenance of Securities Account. In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Securities Account as follows:

(a) Notice of Sole Control. If at any time the Controlling Party delivers to the
Securities Intermediary a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Securities Intermediary agrees that after receipt
of such notice, it will take all instruction with respect to the Securities
Account solely from the Controlling Party.

(b) Voting Rights. Until such time as the Securities Intermediary receives a
Notice of Sole Control pursuant to subsection (a) of this Section 8, the Debtor
shall direct the Securities Intermediary with respect to the voting of any
financial assets credited to the Securities Account.

(c) Permitted Investments. Until such time as the Securities Intermediary
receives a Notice of Sole Control signed by the Controlling Party, the Debtor
shall direct the Securities Intermediary with respect to the selection of
investments to be made for the Securities Account; provided, however, that the
Securities Intermediary shall not honor any instruction to purchase any
investments other than investments of a type described on Exhibit B hereto.

(d) Statements and Confirmations. The Securities Intermediary will promptly send
copies of all statements, confirmations and other correspondence concerning the
Securities Account and/or any financial assets credited thereto simultaneously
to each of the Debtor and the Collateral Agents at the address for each set
forth in Section 12 of this Agreement.

(e) Tax Reporting. All items of income, gain, expense and loss recognized in the
Securities Account shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of the Debtor.

 

Exhibit C-4



--------------------------------------------------------------------------------

Section 9. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:

(a) The Securities Account has been established as set forth in Section 1 above
and such Securities Account will be maintained in the manner set forth herein
until termination of this Agreement; and

(b) This Agreement is the valid and legally binding obligation of the Securities
Intermediary.

Section 10 Indemnification of Securities Intermediary. The Debtor and the
Collateral Agents hereby agree that (a) the Securities Intermediary is released
from any and all liabilities to the Debtor and the Collateral Agents arising
from the terms of this Agreement and the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such liabilities
arise from the Securities Intermediary’s negligence or willful misconduct and
(b) the Debtor, its successors and assigns shall at all times indemnify and save
harmless the Securities Intermediary from and against any and all claims,
actions and suits of others arising out of the terms of this Agreement or the
compliance of the Securities Intermediary with the terms hereof, except to the
extent that such arises from the Securities Intermediary’s negligence or willful
misconduct, and from and against any and all liabilities, losses, damages,
costs, charges, counsel fees and other expenses of every nature and character
arising by reason of the same, until the termination of this Agreement.

Section 11. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agents may assign their rights
hereunder only with the express written consent of the Securities Intermediary
and by sending written notice of such assignment to the Debtor.

Section 12. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Debtor:   

[INSERT ADDRESS]

Attention:

Telecopier:

 

Exhibit C-5



--------------------------------------------------------------------------------

First Lien Collateral Agent:   

Wachovia Bank, National Association

1133 Avenue of the Americas

New York, New York 10036

Attention: Portfolio Manager

Telecopier: 212-545-4283

Second Lien Collateral Agent:      

Goldman Sachs Credit Partners L.P.

85 Broad Street

New York, New York 10004

Attention: Elizabeth Fischer

Telecopier: (212) 357 0932

Email: elizabeth.fischer@gs.com

   with a copy to:   

Goldman Sachs Credit Partners L.P.

85 Broad Street

New York, New York 10004

Attention: John Makrihos

Telecopier: (212) 357 4597

Email: John.Makrinos@gs.com

   and   

Latham & Watkins LLP

633 W. 5th Street

Los Angeles, California 90071

Attention: John E. Mendez, Esq.

Telecopier: (213) 891-8763

Email: john.mendez@lw.com

Securities Intermediary:   

[INSERT ADDRESS]

Attention: Telecopier:

Any party may change its address for notices in the manner set forth above.

Section 13. Termination. The obligations of the Securities Intermediary to the
First Lien Collateral Agent pursuant to this Agreement shall continue in effect
until the security interest of the First Lien Collateral Agent in the Securities
Account has been terminated pursuant to the terms of the First Lien Security
Agreement and the First Lien Collateral Agent has notified the Securities
Intermediary of such termination in writing. The obligations of the Securities
Intermediary to the Second Lien Collateral Agent

 

Exhibit C-6



--------------------------------------------------------------------------------

pursuant to this Control Agreement shall continue in effect until the security
interest of the Second Lien Collateral Agent in the Securities Account has been
terminated pursuant to the terms of the Second Lien Security Agreement and the
Second Lien Collateral Agent has notified the Securities Intermediary of such
termination in writing. Each Collateral Agent agrees to provide Notice of
Termination in substantially the form of Exhibit C hereto to the Securities
Intermediary upon the request of the Debtor on or after the termination of the
applicable Collateral Agent’s security interest in the Securities Account
pursuant to the terms of the applicable Security Agreement. The termination of
this Agreement shall not terminate the Securities Account or alter the
obligations of the Securities Intermediary to the Debtor pursuant to any other
agreement with respect to the Securities Account.

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

Exhibit C-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

 

[DEBTOR] By:  

 

Name:   Title:  

WACHOVIA BANK, NATIONAL

ASSOCIATION,

  as First Lien Collateral Agent

By:  

 

Name:   Title:  

GOLDMAN SACHS CREDIT

PARTNERS L.P.,

  as Second Lien Collateral Agent

By:  

 

Name:   Title:  

[            ],

  as Securities Intermediary

By:  

 

Name:   Title:  

 

Exhibit C-8



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITIES ACCOUNT CONTROL AGREEMENT

[Letterhead of First Lien Collateral Agent/Second Lien Collateral Agent]

[Date]

[Name and Address of Securities Intermediary]

Attention:

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Securities Account Control Agreement dated as of
            , 20      among [NAME OF THE DEBTOR], you, [First Lien Collateral
Agent/Second Lien Collateral Agent] and the undersigned (the “Control
Agreement,” a copy of which is attached), we hereby give you notice of our sole
control over securities account number                      (the “Securities
Account”) and all financial assets credited thereto. You are hereby instructed
not to accept any direction, instructions or entitlement orders with respect to
the Securities Account or the financial assets credited thereto from any person
other than the undersigned, unless otherwise ordered by a court of competent
jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
[NAME OF THE DEBTOR].

 

Very truly yours, [First Lien Collateral Agent/Second Lien Collateral Agent] By:
 

 

Name:   Title:  

cc: [NAME OF THE DEBTOR]

 

Exhibit C-9



--------------------------------------------------------------------------------

EXHIBIT B

TO SECURITIES ACCOUNT CONTROL AGREEMENT

Permitted Investments

[TO BE PROVIDED]

 

Exhibit C-10



--------------------------------------------------------------------------------

EXHIBIT C

TO SECURITIES ACCOUNT CONTROL AGREEMENT

[Letterhead of the First Lien Collateral Agent/Second lien Collateral Agent]

[Date]

[Name and Address of Securities Intermediary]

Attention:

Re: Termination of Securities Account Control Agreement

You are hereby notified that the Securities Account Control Agreement dated as
of                     , 20     among you, [NAME OF THE DEBTOR], [First Lien
Collateral Agent/Second Lien Collateral Agent] and the undersigned (a copy of
which is attached) is terminated with respect to the undersigned and you have no
further obligations to the undersigned thereunder. [IF THE CONTROL AGREEMENT IS
TO REMAIN IN EFFECT WITH RESPECT TO THE FIRST LIEN COLLATERAL AGENT/SECOND LIEN
COLLATERAL AGENT, ADD: Note however that the Control Agreement remains in effect
with respect to First Lien Collateral Agent/Second Lien Collateral Agent] [IF
THE CONTROL AGREEMENT IS BEING TERMINATED AS TO ALL PARTIES, ADD:
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account nos.
                         from the Debtor.] This notice terminates any
obligations you may have to the undersigned with respect to such accounts;
however nothing contained in this notice shall alter any obligations which you
may otherwise owe to the Debtor pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
[NAME OF THE DEBTOR].

 

Very truly yours, [First Lien Collateral Agent/Second Lien Collateral Agent] By:
 

 

Name:   Title:  

 

Exhibit C-11



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT

This Deposit Account Control Agreement (“Control Agreement”) dated as
of            , 20     among                     (the “Debtor”), WACHOVIA BANK,
NATIONAL ASSOCIATION, (“Wachovia”) as collateral agent for the benefit of the
First Lien Lenders (as defined herein) referred to in the First Lien Loan
Agreement (as defined herein) (in such capacity as collateral agent, including
its successors and assigns from time to time, the “First Lien Collateral
Agent”), and GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent for the
benefit of the Secured Parties referred to in the Second Lien Security Agreement
(as defined herein) (in such capacity as collateral agent, including its
successors and assigns from time to time, the “Second Lien Collateral Agent”;
together with the First Lien Collateral Agent, the “Collateral Agents”) and
                    , in its capacity as a “bank” as defined in Section 9-102 of
the UCC (in such capacity, including its successors and assigns from time to
time, the “Financial Institution”) is delivered pursuant to (i) that certain
Amended and Restated Loan and Security Agreement, dated as of December 23, 2004
by and among J. Crew Operating Corp., J. Crew Inc., Grace Holmes, Inc., H.F.D.
No. 55, Inc., the guarantors party thereto, the lenders party thereto (the
“First Lien Lenders”), Wachovia Capital Markets LLC, as sole lead arranger and
sole lead bookrunner, Wachovia, as administrative agent and First Lien
Collateral Agent and Bank of America, N.A., as syndication agent (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“First Lien Loan Agreement”), and (ii) that certain Pledge and Security
Agreement dated as of May 15, 2006 made by the Debtor and each of the Grantors
listed on the signature pages thereto in favor of the Second Lien Collateral
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Second Lien Security Agreement” and together with the First
Lien Loan Agreement, the “Security Agreements”). Capitalized terms used but not
defined herein shall have the meaning assigned in the Security Agreements. All
references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York. As used in this Control Agreement, “Controlling
Party” means the First Lien Collateral Agent; provided, however, that at such
time as First Lien Collateral Agent has provided the Financial Institution with
a written notice that First Lien Collateral Agent has ceased to be the
“Controlling Party” hereunder (such notice being the “Controlling Party Notice”)
(which notice is to be given at the time all obligations owing to the First Lien
Collateral Agent and the First Lien Lenders (the “First Lien Secured Parties”)
have been indefeasibly paid in full in cash, all commitments of the First Lien
Collateral Agent and First Lien Secured Parties to provide credit to or for the
benefit of the Debtor have terminated and all financing agreements among the
First Lien Collateral Agent, First Lien Secured Parties, the Debtor and its
affiliates have terminated), “Controlling Party” shall mean the Second Lien
Collateral Agent. It is understood and agreed that the Financial Institution
shall rely exclusively on a Controlling Party Notice as to the determination
whether the First Lien Collateral Agent

 

Exhibit D-1



--------------------------------------------------------------------------------

or the Second Lien Collateral Agent is the Controlling Party hereunder and shall
be under no obligation to make any independent investigation thereof.

Section 1. Establishment of Deposit Account. The Financial Institution hereby
confirms and agrees that:

(a) The Financial Institution has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Deposit Account”) and the Financial Institution shall
not change the name or account number of the Deposit Account without the prior
written consent of the Controlling Party and, prior to delivery of a Notice of
Sole Control in substantially the form set forth in Exhibit A hereto, the
Debtor; and

(b) The Deposit Account is a “deposit account” within the meaning of
Section 9-102(a)(29)of the UCC.

Section 2. Control of the Deposit Account.

(a) If at any time the Financial Institution shall receive any instructions
originated by the Controlling Party directing the disposition of funds in the
Deposit Account, the Financial Institution shall comply with such instructions
without further consent by the Debtor or any other person. The Financial
Institution hereby acknowledges that it has received notice of the security
interest of the Collateral Agents in the Deposit Account and hereby acknowledges
and consents to such liens. If the Debtor is otherwise entitled to issue
instructions and such instructions conflict with any instructions issued the
Controlling Party, the Financial Institution shall follow the instructions
issued by the Controlling Party.

(b) Without limiting or impairing the perfection by control of the security
interest of the Second Lien Secured Party at any time prior to the receipt by
the Financial Institution of a Controlling Party Notice from the First Lien
Secured Party, the parties hereto agree that the Financial Institution shall
comply with instructions originated or given to the Financial Institution by the
Second Lien Secured Party directing the disposition of funds in the Deposit
Account without further consent by the Debtor if and only if (i) such
instructions are consented to by the First Lien Secured Party or (ii) the
Financial Institution has received a Controlling Party Notice from the First
Lien Secured Party.

Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral Agents.
Money and other items credited to the Deposit Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Collateral Agents (except that the Financial Institution may set
off (i) all amounts due to the Financial Institution in respect of customary
fees and

 

Exhibit D-2



--------------------------------------------------------------------------------

expenses for the routine maintenance and operation of the Deposit Account and
(ii) the face amount of any checks which have been credited to such Deposit
Account but are subsequently returned unpaid because of uncollected or
insufficient funds).

Section 4. Choice of Law. This Agreement and the Deposit Account shall each be
governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of New
York.

Section 5. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail;

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and

(c) The Financial Institution hereby confirms and agrees that:

(i) There are no other agreements entered into between the Financial Institution
and the Debtor with respect to the Deposit Account [other
than                    ]; and

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating the Deposit Account
and/or any funds credited thereto pursuant to which it has agreed to comply with
instructions originated by such persons as contemplated by Section 9-104 of the
UCC.

Section 6. Adverse Claims. The Financial Institution does not know of any liens,
claims or encumbrances relating to the Deposit Account. If any person asserts
any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the Collateral
Agents and the Debtor thereof.

Section 7. Maintenance of Deposit Account. In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions as set forth
in Section 2 hereof, the Financial Institution agrees to maintain the Deposit
Account as follows:

(a) Notice of Sole Control. If at any time the Controlling Party delivers to the
Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Financial Institution agrees that after receipt
of such notice, it will take all instruction with respect to the Deposit Account
solely from the Controlling Party.

 

Exhibit D-3



--------------------------------------------------------------------------------

(b) Statements and Confirmations. The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and the Collateral Agents
at the address for each set forth in Section 11 of this Agreement; and

(c) Tax Reporting. All interest, if any, relating to the Deposit Account, shall
be reported to the Internal Revenue Service and allstate and local taxing
authorities under the name and taxpayer identification number of the Debtor.

Section 8. Representations, Warranties and Covenants of the Financial
Institution. The Financial Institution hereby makes the following
representations, warranties and covenants:

(a) The Deposit Account has been established as set forth in Section 1 and such
Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and

(b) This Agreement is the valid and legally binding obligation of the Financial
Institution.

Section 9. Indemnification of Financial Institution. The Debtor and the
Collateral Agents hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Collateral Agents arising
from the terms of this Agreement and the compliance of the Financial Institution
with the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence or willful misconduct and (b) the Debtor, its
successors and assigns shall at all times indemnify and save harmless the
Financial Institution from and against any and all claims, actions and suits of
others arising out of the terms of this Agreement or the compliance of the
Financial Institution with the terms hereof, except to the extent that such
arises from the Financial Institution’s negligence or willful misconduct, and
from and against any and all liabilities, losses, damages, costs, charges,
counsel fees and other expenses of every nature and character arising by reason
of the same, until the termination of this Agreement.

Section 10. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agents may assign their rights
hereunder only with the express written consent of the Financial Institution and
by sending written notice of such assignment to the Debtor.

Section 11 Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Exhibit D-4



--------------------------------------------------------------------------------

Debtor:   

[INSERT ADDRESS]

Attention:

Telecopier:

First Lien Collateral Agent:   

Wachovia Bank, National Association

1133 Avenue of the Americas

New York, New York 10036

Attention: Portfolio Manager

Telecopier: 212-545-4283

Second Lien Collateral Agent:      

Goldman Sachs Credit Partners L.P.

85 Broad Street

New York, New York 10004

Attention: Elizabeth Fischer

Telecopier: (212) 357 0932

Email: elizabeth.fischer@gs.com

   with a copy to:   

Goldman Sachs Credit Partners L.P.

85 Broad Street

New York, New York 10004

Attention: John Makrinos

Telecopier: (212) 357 4597

Email: John.Makrinos@gs.com

   and   

Latham & Watkins LLP

633 W. 5th Street

Los Angeles, California 90071

Attention: John E. Mendez, Esq.

Telecopier: (213) 891-8763

Email: john.mendez@lw.com

Financial Institution:   

[INSERT ADDRESS]

Attention:

Telecopier:

Any party may change its address for notices in the manner set forth above.

Section 12. Termination. The obligations of the Financial Institution to the
First Lien Collateral. Agent pursuant to this Agreement shall continue in effect
until the security interest of the First Lien Collateral Agent in the Deposit
Account has been terminated pursuant to the terms of the First Lien Security
Agreement and the First Lien Collateral Agent has notified the Financial
Institution of such termination in writing. The

 

Exhibit D-5



--------------------------------------------------------------------------------

obligations of the Financial Institution to the Second Lien Collateral Agent
pursuant to this Control Agreement shall continue in effect until the security
interest of the Second Lien Collateral Agent in the Deposit Account has been
terminated pursuant to the terms of the Second Lien Security Agreement and the
Second Lien Collateral Agent has notified the Financial Institution of such
termination in writing. Each Collateral Agent agrees to provide Notice of
Termination in substantially the form of Exhibit A hereto to the Financial
Institution upon the request of the Debtor on or after the termination of such
Collateral Agent’s security interest in the Deposit Account pursuant to the
terms of the applicable Security Agreement. The termination of this Agreement
shall not terminate the Deposit Account or alter the obligations of the
Financial Institution to the Debtor pursuant to any other agreement with respect
to the Deposit Account.

Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

Exhibit D-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.

 

[DEBTOR] By:  

 

Name:   Title:  

WACHOVIA BANK, NATIONAL

ASSOCIATION,

  as First Lien Collateral Agent

By:  

 

Name:   Title:  

GOLDMAN SACHS CREDIT

PARTNERS L.P.,

  as Second Lien Collateral Agent

By:  

 

Name:   Title:  

[NAME OF FINANCIAL INSTITUTION],

  as Financial Institution

By:  

 

Name:   Title:  

 

Exhibit D-7



--------------------------------------------------------------------------------

EXHIBIT A

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of the First Lien Collateral Agent/Second Lien Collateral Agent]

[Date]

[Name and Address of Financial Institution]

Attention:

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Deposit Account Control Agreement dated as of
                    , 20     among [NAME OF THE DEBTOR], you, [First Lien
Collateral Agent/Second Lien Collateral Agent] and the undersigned (a copy of
which is attached), we hereby give you notice of our sole control over deposit
account number                    (the “Deposit Account”) and all financial
assets credited thereto. You are hereby instructed not to accept any direction,
instructions or entitlement orders with respect to the Deposit Account or the
financial assets credited thereto from any person other than the undersigned,
unless otherwise ordered by a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
[NAME OF THE DEBTOR].

 

Very truly yours,

[First Lien Collateral Agent/Second Lien

Collateral Agent]

By:  

 

Name:   Title:  

cc: [NAME OF THE DEBTOR]

 

Exhibit D-8



--------------------------------------------------------------------------------

EXHIBIT B

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of the First Lien Collateral Agent/Second Lien Collateral Agent]

[Date]

[Name and Address of Financial Institution]

Attention:

Re: Termination of Deposit Account Control Agreement

You are hereby notified that the Deposit Account Control Agreement dated as of
            , 20     among [NAME OF THE DEBTOR], you, [First Lien Collateral
Agent/Second Lien Collateral Agent] and the undersigned (a copy of which is
attached) is terminated with respect to the undersigned and you have no further
obligations to the undersigned thereunder. [IF THE CONTROL AGREEMENT IS TO
REMAIN IN EFFECT WITH RESPECT TO THE FIRST LIEN COLLATERAL AGENT/SECOND LIEN
COLLATERAL AGENT, ADD: Note however that the Control Agreement remains in effect
with respect to First Lien Collateral Agent/Second Lien Collateral Agent.] [IF
THE CONTROL AGREEMENT IS BEING TERMINATED AS TO ALL PARTIES, ADD:
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account nos.                    
from the Debtor.] This notice terminates any obligations you may have to the
undersigned with respect to such accounts; however nothing contained in this
notice shall alter any obligations which you may otherwise owe to the Debtor
pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
[NAME OF THE DEBTOR].

 

Very truly yours,

[First Lien Collateral Agent/Second Lien

Collateral Agent]

By:  

 

Name:   Title:  

cc: [First Lien Collateral Agent/Second Lien Collateral Agent]

 

Exhibit D-9